 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDW. W. Grainger,Inc.,Rentar Driver Services, Inc.,Transport Drivers,Inc.andLocal 710, High-way Drivers,Dockmen,Spotters,Rampmen,Meat Packing House and Allied Products Driv-ers and Helpers,OfficeWorkersand Miscella-neous Employees Union,International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 13-CA-2010430 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 5 November 1981 Administrative Law JudgePhilW. Saundersissuedthe attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs, and RespondentsW. W. Grainger, Inc. and Transport Drivers, Inc.filed briefs in opposition to the General Counsel'sexceptions.The National Labor Relations Boardhas delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions only to the extent consistent with thisDecision and Order.The operative facts are fully set forth in thejudge's decision. In relevant part, the record re-vealsthatRespondentW. W. Grainger, Inc.(Grainger)was engagedin the wholesale distribu-tion of electrical products and equipment. Graingerused various methods of distributing its products,including trucks that wereleasedby it and operat-ed by driversleasedto it by driverleasing compa-nies.These drivers, referred to as the "privatefleet,"were, during the period from 1974 to 28June 1980, leased by Grainger from RespondentRentarDriver Services, Inc. (Rentar). All suchdriverswere represented by the Charging Party,Teamsters Local 710 (the Union), and were cov-ered by a collective-bargaining agreement between1The General Counsel hasexcepted to someof the judge's credibilityfindings.The Board's established policy is not to overrulean administra-tivelaw judge'scredibilityresolutions unless the clear preponderance ofall the relevantevidence convinces us that theyare incorrect.StandardDry Wall Products,91NLRB 544 (1950),enfd 188 F 2d362 (3d Cir1951)We have carefullyexaminedthe record and find nobasis for re-versing the findings.In agreeingwith thejudge's finding thatRon Formento's remarks athis 14 June 1980 meeting with employees did not violate Sec 8(axl), wefind it unnecessary to pass on the judge's reliance on Sec 8(c)We also do not find it necessaryto pass on the judge's finding that Re-spondentW W Graingerand RespondentTransport Dnvers,Incwerenot jointemployersgiven our agreementwith the judgethatTransportDnvers lawfully refused to hire theformer Rentar driverspreviously as-signedto theGraingeraccountthe Unionand Rentar.About 26 May Grainger in-formed Rentar of its decision to cancel their con-tract.Rentarthen informed the Union and thedrivers of Grainger'sdecisionand that the driverswould be laid offas a resultof that decision.The complaintalleged,inpart, thatGraingerviolated Section8(a)(5) and(1) of the Act by fail-ing andrefusing to bargain with the Union over itsdecision to cancel its contract with Rentar and sub-stitute adifferent driver leasing company. As apredicate to that allegation, it was also alleged thatGrainger had a duty to bargain with the Union onthe ground that Rentar and Grainger were jointemployers of the privatefleetdrivers.The judgefound that no such joint employer relationship ex-isted and that, in any event, underFirstNationalMaintenance2Grainger was not obligated to bar-gainabout its decision. For the following reasons,we disagree with both of these findings.The relevant facts with respect to the joint em-ployer issue are largely uncontroverted. The provi-sions of the contract between Rentar and Graingerwere, inmaterial part,as follows:Drivers will be in the employ of Rentar whoshall exercise sole power to fix their compen-sation.Rentar will pay the drivers' wages andprovide any of the benefits required by any ap-plicablebargaining agreement.Rentar will payallapplicable federal and state taxes with re-spect to the employment of such drivers, in-cluding socialsecurityand unemploymentcompensation taxes.Rentar will maintain com-plete driver records, as well as payroll recordand reports and carry Workmen's Compensa-tion Insuranceon all drivers and will complywith all applicable laws and regulations of allgovernmentagenciesrelative to the employ-ment of such drivers. Rentar will furnishW. W. Grainger driver records required byW. W. Grainger to comply with the applica-ble regulationsof the Interstate CommerceCommission, the Department of Transporta-tion, and with those of state or other govern-mental regulatoryagenciesin connection withtheoperation of vehicles used byW. W.Grainger.W. W. Grainger shall reserve the right to ap-prove the employment of each driver at thetime ofassignmentto its service and thereafterhave the right to require Rentar to removeany such driver and/or to substitute anotherdriver or to transfer any driver to other work.2FirstNationalMaintenanceCorp. YNLRB,452 U S 666 (1981)286 NLRB No. 8 W. W. GRAINGER, INC.95W. W. Grainger shall control dispatch anddirect the drivers and oversee the driver's day-by-dayoperations.W. W. Grainger shallspecify thestartingpoint andtime, the destina-tion point, and the route to be traveled in re-spect to each trip. W. W. Grainger shall deter-mine when the drivers take their vacation peri-ods.Drivers will report to W. W. Graingerfor detailed instructions with regard to the op-erations of the vehicles and submit daily tripreports, trip logs and accident reports. Nodriver shall be required to work beyond hoursspecified by the Motor Carriers SafetyRegula-tions applicable to private carriers as set forthinDepartment of Transporation,InterstateCommerce or StateRegulations.Rentar shallnot be liable to W. W. Grainger for loss ordamage to W. W. Grainger properly, nor shallitbe liable to W. W. Grainger or to third per-sons for damage or injury to other persons orproperty.It is agreed that the amount paid by W. W.Grainger to Rentar shall be the actual cost in-curred by Rentar in the performance of its ob-ligationshereunder plus 7% of such cost tocover overhead.In addition to the contract provisions, the recordreveals that Grainger exercised such extensive con-trol over the private fleet drivers that Grainger'sinvolvement pervaded all the day-to-day activitiesof the drivers. Thus, Grainger exercised sole con-trol over the drivers' schedules; dispatched all driv-ers, instructing them where to pick up loads, whereto deliver them, and the route to be followed.Grainger collected and verified each driver's log-book; required all drivers to report any accidentsto it; required all drivers to complete and submit toit trip cost reports; instructed drivers where to pur-chase fuel while on the road; mandated that driversreport to it when delayed on the road by weatherormechanical difficulties; furnished drivers withadvance money to cover all anticipated costs ofscheduled runs; required that the drivers report forwork at its facility on a daily basis and report anyabsence due to illness to its dispatcher for instruc-tions regarding backhauls; furnished drivers withuniforms bearing the Grainger logo; dispatched thedrivers in trucks bearing Grainger'sname; andgave the drivers daily instructions concerning thehandling of their paperwork.Additionally,Grainger exercised great controlover the actual terms and conditions of employ-ment of the private fleet drivers. In this regard, therecord shows that Grainger formally evaluated theperformance of drivers during their probationaryperiod and forwarded those evaluations to Rentarfor its consideration. Grainger assigned seniority tothe private fleet drivers; determined when driverstook their vacations; requested that certain driversbe disciplined-requests that were acceded to byRentar; referred individuals to Rentar for hire asprivatefleet drivers; requested from Rentar byname temporary replacement or extra coveragedrivers-Rentar accommodated such requests; re-served the right to have Rentar remove or transferindividual drivers; and permitted at least some ofthe private fleet drivers to utilize Grainger's em-ployee cafeteria and to purchase merchandise fromGrainger's operations at employee discount prices.Furthermore,Grainger exercised effective, albeitindirect, control over the total compensation re-ceived by the private fleet drivers through itsreview and approval of the drivers' trip cost re-ports.Drivers were compensated according to thenumber of miles they had driven and the amount of"bottom line time" that they had accumulated. Thisbottom line time was calculated at an hourly wagerate and represented all times when the driverswere on duty, but not accumulatingmileage ontheir trucks. After Grainger had reviewed and ap-proved each driver's mileage and "bottom linetime" for a pay period, it would submit the figurestoRentar.Grainger, however, sometimes disal-lowed portions of the "bottomline time" claimedby a driver, thereby affecting the compensation re-ceived by the driver for that pay period.The judge correctly set forth most of the forego-ing facts.However, in finding that Grainger andRentar were not joint employers, the judge exhibit-ed some confusion concerning the correct legal testand at one point relied on an incorrect test-thatfor determining when two nominally separate em-ployers are a single employer of the employees inquestion. The judge, however, did go on to analyzethe joint employer issue by specifically consideringwhether Grainger possessed sufficient indicia ofcontrol over the day-to-day work of the driverssupplied by Rentar, essentially concluding thatRentar wasthe sole employer of the drivers andthat Grainger acted as nothing more than their dis-patcher.We disagree with the judge's findings onthis issue and, of course, do not rely on his discus-sion of other factors that are relevant only for re-solving a single-employer issue.The Board will find joint-employer status whenitcan be shown that two or more employers "co-determine those matters governing essential termsand conditions of employment."NLRB v. Brown-ing-Ferris Industries,691 F.2d 1117 (3d Cir. 1982).Applying the foregoing principle to the facts setforth above, it is clear that Grainger was a joint 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployer of the private fleet drivers.Grainger ex-ercised complete and exclusive control over theemployees'dailyworkactivities.3Further,Grainger'scontrol over the drivers leased fromRentar extended beyond day-to-day direction andincluded such matters as effectively recommendingdiscipline,evaluating the work performance of cer-tain drivers,and determining vacation time.It alsoretained the right to refuse to employ any driverreferred by Rentar and to require the removal ofany driver;and it exercised indirect but effectivecontrol over the drivers'compensation.According-ly,we find that Grainger and Rentar were jointemployers of the private fleet drivers.SeePacificMutualDoor Co.,278 NLRB854, 859(1986);Pace-maker Driver Service,269 NLRB971 fn.2 (1984),enfd.in pertinent part sub nom.Carrier Corp. Y.NLRB,768 F.2d 778 (6th Cir. 1985); C.R. AdamsTruckingCo.,262 NLRB563, 566(1982), enfd. 718F.2d 869(8th Cir.1983);Sinclair&Valentine Co.,238 NLRB 754 (1978);Pomeroy's Inc., 232NLRB95, 97 (1977).Having found that Grainger and Rentar are jointemployers of the private fleet drivers, we now turnto the complaint allegation that Grainger violatedSection 8(a)(5) and(1) of the Act by failing to bar-gainwith the Union concerning Grainger's deci-sion to cancel the contract with Rentar and substi-tute a different driver leasing company,TransportDrivers,Inc. (TDI).As the judge recognized, therecord is clear that Grainger decided to cancel itscontract with Rentar and notified Rentar of the de-cisionwithout informing the Union of its decisionand action.Indismissing the allegation thatGrainger violated Section 8(a)(5) by failing to bar-gain over that decision,the judge found thatGrainger had no duty to bargain with the Union,citingFirstNationalMaintenance.The judge sum-marized his conclusion by stating:"Under the cir-cumstances here. . .bargaining over managementdecisions in the instant case, was not required inthat the burden surrounding the conduct of run-ning the business outweighs the collective bargain-ing process."He also found that Grainger'sdeci-sion to cancel the contract with Rentar was notdiscriminatorilymotivated in violation of Section8(a)(3)of theAct.We do notagreewith thejudge's finding of no 8(a)(5) violation.43Indeed,Rentar's executivevicepresident and chief operating officer,Irwin Brown,admitted that the private fleet drivers were under the im-mediate control and supervision of Grainger4 In agreeing with the judge that neither Grainger nor Rentar violatedSec 8(a)(3) concerning the cancellation of the lease contract,we notethat although Grainger and Rentar werejoint employers,each had an in-dependently meritorious defense to the allegation of discriminatory lay-offs As found by the judge, Grainger successfullymet its burden underWright Line,251 NLRB 1083 (1980),and Rentar had a right under itsFor the reasons set forth below, we distinguishFirstNationalMaintenanceand find that Grainger,as a joint employer of the private fleet drivers, wasrequired to bargain with the Union concerningGrainger's decision to cancel its contract withRentar.Grainger does not argue, and the recordwould not support a finding, that its decision tocancel the Rentar contract represented a significant"change in scope or direction of the enterprise."452 U.S. at 677. In fact, the contract cancellationdid not involve any change in the type or scope ofoperations engaged in by Grainger. Grainger's in-tentionwas simply to replace Rentar as soon aspossiblewith another company (TDI) that wouldcarry out the exact functions and fill the same rolethatRentar had performed. Similarly, Grainger'sdecision did not involve a significant investment orwithdrawal of capital that would affect the scopeand ultimate direction of the enterprise. On thecontrary,Grainger's decision involvednoinvest-ment or withdrawal of capital.There remains for consideration whether, inview of the reasons for Grainger's actions, theUnion should have been notified and given a mean-ingful opportunity to bargain over the cancellationof the Rentar contract. The judge found that twobasic reasons existed for Grainger's decision. Thefirst of these, escalating costs due at least in part toa grievance panel's finding that the drivers wereentitled to be paid for "branch time,"5 was foundby the judge to involve economic matters "particu-larly suitable for resolution within the collectivebargaining framework."6 The second reason was ageneral dissatisfactionwith Rentar's management.Such dissatisfactionwould not, as a rule, appearamenable to resolution through collective bargain-ing.However, in view of Grainger's concern re-garding escalating costs tied to employee compen-sation,we are unwilling to speculate that the issuesgiving rise to Grainger's dissatisfaction with Rentarcould not be resolved through collective bargain-ing.7Inany event, the record is clear thatcollective-bargaining agreementwith the Union to lay off driversbecauseof a lack of workSee In37 of thejudge's decision and related text5 "Branch time,"also referred to as "waiting time" or "line 4 time,"was time spentby the drivers at Grainger's branches while waiting fortheir trucksto be loaded or unloadedSince at least1977, it was thepolicy of Rentarand Grainger that the private fleet drivers not be paidfor any branchtime, even though there was no written agreement to thateffect with the Union.During the spring of 1980, oneof theprivate fleetdriversfiled a grievancecontendingthat hewas entitled to such pay-ments under the National Master Freight Agreement As noted, thegrievance committeeagreed It is uncontroverted that as a result of thegrievanceaward andthe pass-throughof costs fromRentar to Graingerunder their"cost plus" contract,Grainger's expenses rose substantially.6Fibreboard Paper Products Corp vNLRB,379 U S. 203, 213-214(1964),FirstNationalMaintenance,452 U Sat 679'It is manifest that certain of the managerial deficiencies Graingerfound in Rentar resulted in increased costs relatingto employeecompen-Continued W. W GRAINGER, INC.97Grainger'sgeneraldissatisfactionwithRentar'smanagement existed for many months before thetime that the contract was canceled, but that onlyafter it became apparent to Grainger's managementthat its costs would rise substantially because of thebranch-time grievance, did Grainger reach its finaldecision to replace Rentar. Under these circum-stances,we find that the primary objective andoverriding reason behind Grainger's decision tocancel Rentar's contract and replace it with a dif-ferentdriver leasing company was a desire toreduce labor costs." Accordingly, we find that byfailing and refusing to bargain over its decision tocancel Rentar's subcontract, Grainger, as the jointemployer of the private fleet drivers leased fromRentar, violated Section 8(a)(5) and (1) of theAct.9Clinton'sDitch Co.,supra;Sunmaid Growerssation,and to that extentwould involve mandatory subjectsof bargain-ing.aThis conclusion is furthersupportedby Grainger'sMeehan tellingTDI President Formento about 27 May 1980,during a discussion aboutTDI's replacingRentar,thatcost was the primaryconsideration9The Boardhas most recently appliedthe principles set forth inFirstNationalMaintenanceinOtis Elevator Co.,269 NLRB 891 (1984) We findthat theGraingerdecision was a mandatorysubjectof bargaining underany of the viewsexpressedinOtis SeeUniversity Health Care Center, 274NLRB 764 (1985),Clinton's Ditch Co,274 NLRB 728 (1985),enf deniedon other grounds778 F 2d 132 (2d Cir 1985).Further,we donot agree with the judge's findingthat the Unionwaived its right to bargainoverGrainger's decisionby failing to requestbargaining in a timely fashion.As pointedout by the General Counsel,the Union was not advised of Grainger's decisionuntilafter that decisionhad been made and after Grainger had advised Rentar in writing that itwas exercising its contractual right to terminatethe subcontract on 30days'noticeBy the timetheUnion was notified (by Rentar) ofGrainger's decision,itwas a fait accomph.Because of thiswe find that arequest forbargainingby the Union would have been futile and wasthereforeunnecessary.B.F.Goodrich Co,250 NLRB 1139, 1140 (1980)We donot agreewith the Chairmanthat Grainger's notice to Renteron 27May 1980 constitutedmerely noticeof an "intent"to cancel thecontract in 30 daysand that therefore Grainger"remained free to rescinditsdecision and continue its contractwithRentar "The relevant lan-guage in the contractprovidedthat"Thisagreement shall continue inforce and effectfor 6 monthsand monthly thereafterunless terminatedby either partygiving tothe otherno less than30 days written notice "We readthis clause as fixing the parties'rights as of the dateof noticebut takingeffect 30days thereafter,on the30th day, the contract wouldterminateThus,although the contract remained in effect duringthe finalmonth,Grainger's notice of termination represented a "completed deci-sion rather than a decisionyet tobe finalized."National FamilyOpinion,246 NLRB 521, 530 (1979)The cases cited by theChairman findingpropernotice and subsequentwaiver are distinguishableInNLRB v. Island Typographers,705 F.2d 44(2d Cir 1983), the directnotice to the union of an intentionto introduce"cold type"machinery constitutedsufficient noticeof intent to phase outthe "hot type"processThe unioninformedthe companythat it had noobjectionto new machinery and thus also waived its right to bargainoverthe decisionto lay off "hot type"employeesInNLRB v. Spun-JeeCorp,385 F 2d 379 (2d Cir. 1967), the Company told theunion it wasconsideringthe possibilityof subcontractingand moving andthat it waswillingto discussthe problems.InInternationalOffset Corp.,210 NLRB854 (1974),although notice of a decisionto closethe plant was not di-rectlygiven,the unionknew of layoffs, transfers of machinery,and thatassetswere for sale. Further,as to the Chairman's claimof effectivenotice in Renter's telling the Unionin February1981) that itcould "possi-bly lose" the Graingeraccount ifthe Unionmaintained its position onbranch-timepay, wenotethat theIsland Typographerscourt cited its de-cision inNLRB v Rapid Bindery,293 F.2d 170, 176 (2d Cir 1961), to theeffect that "conjecture or rumor is not an adequate substitutefor an em-ployer's formal noticeto a unionof a vital change "of California,239 NLRB 346, 353 (1978), enfd. 618F.2d 56 (9th Cir.1980);Ref-Chem Co.,169 NLRB376 (1968),enf. denied on other grounds 418 F.2d127 (5th Cir.1969).REMEDYHaving found that the Respondent Grainger hasengaged inand is engagingin unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct, we shall order that it cease and desist and takecertain affirmative action designed to effectuate thepolicies of the Act.We shall order that Respondent Grainger bar-gain with the Union over Grainger's cancellationof its contract with Rentar. It is clear, however,that a bargaining order alone cannot fully remedythe unfair labor practices committed by Respond-ent Grainger because, as a result of Grainger's fail-ure to bargain over its decision to cancel its con-tractwithRentar, the Respondent's employeeswere denied an opportunity to bargain throughtheir exclusive representative at a time when suchbargaining would have been meaningful. Accord-ingly, in order to recreate as nearly as possible thesituation that existed at the time Grainger shouldhave bargained, and to make whole those employ-ees laid off as a result of Grainger's unlawful con-duct,we shall order Grainger to pay the privatefleet drivers, who were in its and Rentar's jointemploy on the effective date of its cancellation ofthe Rentar contract, their normal wages from thatdate until the earliest of the following conditions ismet: (1) mutual agreement is reached with theUnion relating to subjects about which Grainger isrequired to bargain; (2) good-faith bargaining re-sults in a bona fide impasse; (3) the failure of theUnion to commence negotiations within 5 days ofthe receipt of Grainger's notice of its desire to bar-gainwith the Union; or (4) the subsequent failureof the Union to bargain in good faith.10 Backpayshall be based on the earnings that these employeesnormally would have received during the applica-We note, however, thatthe Board has held that evenwhen the Gener-alCounsel proves aprima faciecase of fait accompli, the employer maystillcure the violation by subsequent conductInAmericanPresidentLines,229 NLRB 443, 453-454 (1977), the employerentered into a sub-contract and then informed the unionthat the subcontractwould not beimplemented unless the uniondispute could not be resolved. It offered tobargainabout the subcontractincluding a suggested compromise it waswillingto offer Grainger, however, madeno similar attempt to dispel theimpressionitcreated by its noticeof terminationHowever,we do agreewith the judge that the Union "slept on itsrights" thereafterby notrequesting bargaining concerning Renter's subse-quent decisionto lay off theprivatefleet drivers formerlydedicated toRenter's service,and by notrequesting"effects bargaining" with eitherGrainger or Renter.We thereforeadoptthe judge's recommendation thatthe 8(a)(5) allegations relating tothose issuesbe dismissed10 SeeGulfStatesMfg,261 NLRB 852 (1982),National Family Opin-ion,246 NLRB 521 (1979) 98DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDble period, less anynet interim earnings,and shallbe computed in themanner setforth in F.W.Woolworth Co.,90 NLRB 289 (1950), withinterestto be computed in the manner prescribed inNewHorizons for the Retarded.I IORDERThe National Labor Relations Board orders thattheRespondent,W. W. Grainger,Inc.,Bensen-ville, Illinois, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to bargain collectively and in goodfaithwith Local 710, Highway Drivers, Dockmen,Spotters,Rampmen,Meat Packing House andAllied Products Drivers and Helpers, Office Work-ers and Miscellaneous Employees Union, Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, as the exclu-sive representative of its employees in the appropri-ate unit set forth below, concerning the decision tocancel its contract for driver leasing services withRentarDriver Services, Inc. The appropriate unitis:Allover-the-roaddrivers,chauffeurs,anddriver-helpersemployed jointly byW. W.Grainger, Inc., and Rentar Driver Services,Inc.,butexcludingallotheremployees,guards, and supervisors, as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain in good faith with theUnion as the exclusive bargaining representative ofallemployees in the above-described appropriateunit with respect to the decision to cancel its con-tractwith Rentar Driver Services, Inc., includingany dispute concerning the effectuation of theremedy, set forth herein, and, if an understanding isreached, embody it in a signed agreement.(b) Pay the employees in the above-described ap-propriate unit who were laid off as a result of theunlawful cancellation of its contract with RentarDriver Services, Inc., their normal wages in themanner andfor the period set forth in the remedysection of this Decision and Order.I I In accordance with our decisioninNew Horizons for the Retarded,283 NLRB 1173(1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate"for theunderpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to I January 1987(the effective date of the 1986amendmentto 26 U.S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its facilityinBensenville,Illinois,copies of the attached notice marked "Appen-dix." 12 Copies of the notice, on forms provided bythe Regional Director for Region 13, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondentimmediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places includingallplaceswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON,dissenting.Idissent from my colleagues' finding that Re-spondent Grainger violated Section 8(a)(5) and (1)of the Act by refusing to bargain with the Unionover its decision to cancel its subcontract with Re-spondent Rentar. I find that even if Grainger had abargaining obligation to the Union,' the Union, byitsconduct,waived its right to bargain withGrainger.In 1974 Grainger, which distributed electricalproducts and equipment, contracted with Rentaron a "cost-plus" basis to provide Grainger withdrivers. The drivers were represented by the Unionand covered by a collective- bargainingagreementbetween the Union and Rentar. The Union was nota party to the contract between Grainger andRentar, and Grainger was not a party to the con-tract between Rentar and the Union.In early 1980 a dispute arose between the driversand Rentar regardingRentar'sfailure to pay the12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "IMy colleagues' finding that Grainger was obligated to bargain withtheUnion is premised on their finding, contrary to the judge, thatGrainger and Rentar are joint employers In view of my finding that theUnion waived any rights it had to bargain with Grainger, it is unneces-sary for me to reach the joint employer issue I do, however,have somereservations about my colleagues'Joint employer finding, particularly inlight of the Respondent's contentions,with which the judge agreed, thatGrainger's involvement with Rentar's employees was dictated in largepart by Department of Transportation regulations and that the evidencerelied on by the General Counsel to establish joint employer status pre-dated the 10(b) period W. W GRAINGER, INC99drivers for the time they spent waiting for theirtrucks to be loaded and unloaded.In discussionswith the Union over this issue, Rentar's supervisorGale Lau informed Union Business Agent FrankWsol that it was Grainger's policy not to pay forwaiting time and that Grainger would not honorthe drivers' request for such payment.Wsol re-sponded that the Union did not have a collective-bargaining agreementwithGrainger,butwithRentar, and Rentar would have to abide by thecontract. In late February 1980 Lau informed Wsolthathewas having tremendous problems withGrainger with regard to paying for waiting timeand proposed that the drivers not be paid for thefirst 4 hours ofwaiting time.Lau told Wsol thatGrainger was so opposed to paying for waitingtime that Rentar could possibly lose its contractwith Grainger if the drivers did not accept his pro-posal.The Union filed a grievanceagainstRentar inMarch 1980 for its failure to pay a driver for wait-ing time, and on 3 April 1980 the grievance panelawarded payment to the driver for waiting time.The Union thereafter requested from Rentar back-pay for all the drivers forwaiting time. In May1980 Rentar informed Grainger that Rentar wouldstart paying drivers for waiting time and that theresulting costs to Grainger would be substantial.Because of these higher costs and its general dis-satisfactionwithRentar'smanagement, Grainger,on 27 May 1980, gave Rentar 30-day notice of itsintention to cancel its contract with Rentar. WithinafewdaysRentar informed the Union ofGrainger's decision and that the drivers would belaid off. The Union thereupon entered negotiationsfor a collective-bargaining agreement with TDI,the company that was negotiating with Grainger toreplace Rentar. At no time after receiving notifica-tion from Rentar that Grainger had decided tocancel Rentar's contract did the Union contact orin any way attempt to bargain with either Graingeror Rentar over Grainger's decision or its effects.On these facts the judge found, and I agree, thatthe Union waived whatever right it had to bargainover the cancellation of the Rentar-Grainger con-tract and the effects on the employees. My col-leagues agree that the Union waived its rights tobargain over the effects of the decision but notover the decision itself.According to my col-leagues,the Union was not informed of the deci-sion until after it was a "fait accompli." Therefore,my colleagues conclude,a request for bargainingby the Union would have been "futile" and wastherefore unnecessary.My colleagues'conclusion is neither factuallynor legally supportable. To establish that a unionhas waived its bargaining rights through inaction,an employer "must show that the union had clearnotice of the employer's intent to institute thechange sufficiently in advance of actual implemen-tation so as to allow a reasonable opportunity tobargain about the change . . . . Moreover, the em-ployer must demonstrate that the union failed tomake a timely bargaining request before the changewas implemented." (Footnotes omitted.)AmericanDistributing Co. v.NLRB,175 F.2d 446, 450 (9thCir. 1983), cert. denied 466 U.S. 958 (1984).The Respondent has made such a showing here.Although my colleagues characterize Grainger'sdecision as a "fait accompli," the Union admittedlyhad knowledge of this decision 30 days prior to itsimplementation and chose not to seek bargainingwith either Grainger or Rentar. In fact, the Unionobviously made a conscious decision to work withTDI in an attempt to have TDI replace Rentar asthe supplier of drivers to Grainger. Moreover, theUnion had known since February 1980 that Rentarwas in serious danger of losing its contract withGrainger,but it made no attempt to contactGrainger to avert this occurrence.My colleagues, ignoring the clear import of theUnion's conduct, simply state, with no explanation,that any request by the Union would have beenfutile.Such a statement ignores the fact, however,that at all times prior to the layoff of the drivers on28 June 1980, including the 30-day period afterGrainger's notice to Rentar of its intent to cancelthe contract, Grainger remained free to rescind itsdecision and continue its contract with Rentar.Under these circumstances, the Union "cannotsimply ignore its responsibility to initiate bargain-ing over subjects of concern and thereafter accusethe employer of violating its statutory duty to bar-gain."NLRB v. Island Typographers,705 F.2d 44,51 (2d Cir. 1983). Accord:NLRB v. Spun-JeeCorp.,385 F.2d 379 (2d Cir. 1967). As the Boardstated inInternationalOffset Corp.,210 NLRB 854,855 (1974):The failure of [the Unions] to seek bargain-ing over [the Employer's] decision and its ef-fects on employees forecloses a finding of an8(a)(5) violation. As neither [of the Unions] re-quested bargaining, [the Employer's] willing-ness to bargain has never been tested, and,having never been tested, [the Employer's]conduct may not be found violative of theAct. [Footnote omitted.]There is further justification for finding waiverin this case. The Union had indicated, both explicit-ly and implicitly, by its conduct for the entire 6-yearperiod thatRentar had a contract with 100DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDGrainger and that it had no bargaining relationshipwith Grainger. Grainger was not a party to thecontract between Rentar and the Union, nor didthe Union ever indicate to Rentar or to GraingerthatGrainger should become involved in Rentar-union negotiations. Further, when the issuearose in1980 over the payment to drivers for waiting time,theUnion at no time attempted to bargain withGrainger over theissue.Even after Rentar made itclear to the Union in February 1980 that the hin-derance to resolving the issue lay with Grainger,the Union took the position that it did not have acollective-bargaining agreementwith Grainger andthat the issue had to be resolved by Rentar, notGrainger. Given this stance of the Union, it wouldbe illogical to now imposea bargainingrelationshipbetween the Union and Grainger where none everexisted.For thesereasons,I find,in agreementwith thejudge, that the Union waived whateverbargainingrights it had over the cancellation of the Rentar-Grainger contract, and I would accordinglydismissthe complaint in its entirety.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor RelationsBoardhas foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse tobargaincollectively ingood faith with Local 710, Highway Drivers,Dockmen, Spotters,Rampmen,Meat PackingHouse andAllied Products Drivers and Helpers,OfficeWorkers andMiscellaneousEmployeesUnion, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica as the exclusive representative of our employeesin the appropriate unit set forth below concerningour decision to cancel our contract for driver leas-ing services with Rentar Driver Services, Inc. Theappropriateunit is:Allover-the-roaddrivers,chauffeurs,anddriver-helpersemployed jointly byW. W.Grainger, Inc. and Rentar Driver Services,Inc.,butexcludingallotheremployees,guards, and supervisors as defined in the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain in good faith withthe Union as the exclusive representative of all em-ployees in the above-described appropriate unitwith respect to our decision to cancel our contractwithRentarDriver Services, Inc., including anydisputeswith respect to the effectuation of theremedy set forth in the Decision and Order of theNational Labor Relations Board and, if an under-standing is reached, embody itin a signed agree-ment.WE WILL pay the employees in the above-de-scribed appropriate unit who were laid off as aresult of our unlawful cancellation of our contractwithRentarDriver Services, Inc. their normalwages in the manner and for the period requiredby the Decision and Order of the National LaborRelations Board, with interest.W. W. GRAINGER, INC.Robert Samuel Bates, Esq.,for the General Counsel.Edwin Thomas, Esq.andWilliam 0 'Riley, Esq.,for Re-spondent Grainger.Harry Sangerman, Esq.,for Respondent Transport Driv-ers, Inc.Arnold Dratt, Esq.,for Respondent Rentar Driver Serv-ices.EdwinBenn,Esq.,for the Charging Party.PhillipW Makin, Esq.,specialappearancesfor driverwitnesses.DECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Law Judge. Basedon charges filed by Local 710, Highway Drivers, Dock-men, Spotters,Rampmen,Meat Packing House andAllied Products Drivers and Helpers, Office WorkersandMiscellaneousEmployeesUnion,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (the Union or Local 710), anamended complaint was issued on October 2, 1980,againstRespondentsW. W. Grainger, Rentar DriverServices, and Transport Drivers, Inc. (Grainger, Rentar,and TDI, or collectively Respondents), alleging violationof Section 8(a)(1), (3), and (5) of the Act. Respondentsfiled answers to the complaint denying they had engagedin the alleged matter. The parties also filed beefs in thismatter.On the entire record in this case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSGrainger is an Illinois corporation, and at all times ma-terialhasmaintained offices and places of business atmultiple locations in the surrounding area of Chicago, in- W. W. GRAINGER, INC.101cluding Bensenville, Illinois, the only location at issue inthis case, and where it engaged in the wholesale distribu-tion of electrical products and equipment. During thepast calendar year or fiscal year Grainger received at itsBensenville facility, directly from points located outsidethe State of Illinois, goods and materials valued in excessof $50,000.Rentar, at all times material, has maintained an officeand place of business in Chicago, Illinois, where it hasbeen engaged in the business of providing truckdrivingservices.During the past calendar or fiscal year, also arepresentative period, Rentar supplied services valued inexcess of $50,000 to firms located in the State of Illinois,and such firms, including Respondent Grainger, duringthe same period, individually received at their Illinois fa-cilitiesgoods and materials valued in excess of $50,000directly from points located outside the State of Illinois.TDI is an Illinois corporation and has maintained anoffice and place of business in Chicago,Illinois,where ithas been engaged in the business of providing truckdriv-ing services. During the past calendar or fiscal year, TDIsupplied services valued in excess of $50,000 to firms lo-cated in the State of Illinois, and such firms, during thesame period, individually received at their Illinois facili-ties goods and materials valued in excess of $50,000 di-rectly from points located outside the State of Illinois.Respondents are employers engaged in commercewithin themeaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIt is alleged that Rentar and Grainger and TDI andGrainger are joint employers within the meaning of theAct; that about February 3, 1980, Respondent Rentarand/or Respondent Grainger-Rentar, by its supervisorand/or agent Irwin Brown, restrained and coerced em-ployees by threatening that if they did not accept achange in their form of compensation, Grainger-Rentarwould discontinue its driving operationand begin usingcommoncarriers; and that about June 14, 1980, Respond-ent TDI and/or Respondent Grainger-TDI, by its super-visor or agent Ron Formento, coerced its employees bythreatening that if they did not accept an addendum (orrider) to the Union's collective-bargaining agreement,Grainger-TDI would discontinue its driving operationand begin using common carriers.It is further alleged that about June 28, 1980, Graingerceased usingthe truckdriving services of Rentar, andthat about the same date Grainger-Rentarlaid off and/ordischarged its employees,Anthony Panunzio, RaphaelLockwood, Charles Sites, Richard Pale;aewski, RichardSchremser,Edward Stozek,RalphPederson,WaltBogart, John Chop, and Peter Marim, and has subse-quently failed and refused to reinstate them because theseemployees supported and assisted the Unionand engagedin concerted activities for the purpose of collective bar-gainingor other mutual aid or protection..It is also allegedthat since about June 29, 1980,Grainger refused to honor its contract with, and use thetruckdriving services of, TDI,and sincethen, and con-tinuing to date, TDI and/or Grainger-TDI, has failedand refused to employ the above-named employees andthat TDI and/or Grainger-TDI engaged in such conductbecause these employees supported the Union and en-gaged inconcerted activities for the purpose of collec-tive bargaining or other mutual protection. Finally, it isalleged that Grainger and/or Rentar engaged in suchacts and conduct without prior notice to the Union andwithout having afforded the Union an opportunity to ne-gotiate and bargain as the exclusive representative of theemployees concerning the decision and/or the effects ofsuch acts and conduct. IGrainger is a wholesale distributor of electrical equip-ment and related items and distributes its products to itsbranch facilities throughout the continentalUnitedStates, and one means of distributing its freight or prod-ucts is by the use of drivers leased to it by driverleasingcompanies.Grainger has used the services of driversleased to it by such companies for that purpose and thosedrivershave come to be known by the description"over-the-road private fleet" (or private fleet), and be-tween 1974 and June 28, 1980, Grainger's over-the-roadprivate fleet was operated by drivers leased by Graingerfrom Rentar.As reflected in this record, the driver leasing industryhas been in existence in the United States for a numberof years and there are many companiesengaged in thisbusiness nationwide.Driver leasing employers providequalified drivers to companies or employers who wish totransport their own products in interstate commerce as"private carriers" under Federal Motor Carrier SafetyRegulations.As also noted in this record, the interstatetransportation of goods by motor carrieris a complex in-dustry heavily controlled by stringent Federal regula-tions, and such regulations apply equally to the driver,the leasing company, the private carrier, and the officersand employees involved. Moreover, it appears that theregulationsare enforced through the imposition of mone-tary penaltiesand, in some cases,by criminal sanctions.A leasing company serves its clientele by: (1) selectingand hiring drivers who are qualified under state and Fed-eral law; (2)maintainingthe continued qualifications ofthose drivers; (3) handling administrative details incidentto payroll, taxes, social security, etc.; (4) bargaining col-lectively with unions representing the drivers; and (5) su-pervising generally the employment relationship. As alsoindicated, an important aspect of the relationship be-tween the leasing company and the customer is the flexi-bility afforded the customer by agreements to use onlyso much of the leasing company's services as it desires.The 30-day cancellation provision applicable in servicecontracts between the leasing company and the customer(Grainger) is also a significant part of thebusiness rela-tionship.1This record is corrected in accordance with the motion to correcttranscript as filed by the General Counsel on September 11, 1981, but re-jecting two corrections therein for the reasons as specified in theGrainger answer filed on October 13, 1981 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA driver leasing company normallyhas aserviceagreement with each customer,and the agreement is tai-lored to the specific needs of the customer, and theleas-ing companyalsomaintainsa contractual relationshipwith the bargaining representative of the driver-employ-ees leasedto the customer,and it appears that in situa-tionswhere the representative of the drivers is the Team-stersUnion, the basic agreement is known as the Nation-alMaster Freight Agreement, but this basicagreement isnormally supplemented by an addendum to the mainagreement known as a "rider." Riders are necessary inthat the Master Freight Agreement is designed for point-to-point common carnage operations and is not adaptedto the needs of the driverleasing business,but throughthe use of riders the leasing company can tailor the serv-ice between itself and its employees to meet the specificneeds of the customer. For this reason there generally isa separate rider for each customer and the terms of therider can vary widely from customer to customer.As pointed out, Rentar is a driverleasingcompany,and it has contracts with a number of unions, includingLocal 710. During the period in question, Rentar provid-eddrivers to a good many customers, includingGrainger, and the drivers leased to Grainger by Rentarwere members of Local 710. TDI is also a driver leasingcompany engaged in competition with Rentar, and isalso asignatory to the Master Freight Agreement withLocal 710.2There is also testimony in this record to the effect thatthe trucking industry has undergone very substantialchanges in recent years resulting from efforts to deregu-late the industry together with increasedemphasis on en-forcing transportation laws relating to public safety, andbecause of these changescommon andcontract carriercosts have decreased to the extent that they now repre-sent very competitive alternatives to private carriage op-erations.It appears that up until 1974, Grainger transported itsproduct by common carrier, but at this time became in-terested in developing a private fleet as the principalconcern was escalating transportation costs. It was nevercontemplated however, that the private fleet wouldhandle all of Grainger's transportationneeds-rather thefleet would account for about 10 percent of total traffic.2Irwin J Brown was the executive vice president and chief operatingofficer of Rentar at times material;Gale Lau was vice president of oper-ations for Rentar at all times material,and like Brown is an admitted su-pervisor, Frank Wsolis the business representativeof Local 710;RaphaelLockwood, an employee of Rentar from 1976 through June 1980 and a710 member, worked as an over-the-road driver who, as did the otherprivate fleet drivers,made deliveries of Grainger's products to its variousbranches throughout the United States, Anthony D Panunzio, an em-ployee of Rentar from 1976 through June 1980, also worked as an over-the-road driver making deliveries of Grainger's products to its variousbranchesWilliam J.Meehan, transportation operations manager forGrainger at all times material,had overallresponsibility of the operationsof Grainger's private fleet, William Brander has been the central distribu-tion center traffic manager for Grainger since April 1979, and also a su-pervisor within themeaning ofthe Act, Chris Cutro, trafficmanager, re-ported to Meehan, and Russell Kinnard, dispatcher, reported to Cutro,and both were agents of Grainger Ronald P Formento, who is em-ployed by Willett, Inc, is the president of TDI, a wholly ownedsubsidi-ary of Willett,Inc, Dennis Duffy, at all times material,has been the op-erationsmanager of TDI and also a supervisor within the meaning ofSec 2(11) of the ActGrainger then bought its own trailers for the fleet, butleased the tractors from Niedert National Lease (Nie-dert), and the drivers were leased from Rentar, as afore-stated.It further appears that Grainger chose to lease driversrather than recruit its own staff because it lacked interna-tional expertise in this highly complex area and to thisend a number of leasing companies were considered, butRentar was finally chosen because Rentar had a riderwith Local 710 that would result in lower labor coststhan the competition could offer, and while Graingerwas aware that Rentar was unionized, it did not consideritself to be a party to any collective-bargaining agree-ment. Theservice agreemententered into between RentarandGrainger provided for a direct pass through toGrainger of Rentar's total costs, including labor charges.Rentar'sprofit came from the 7 percent override or sur-charge on direct costs incurred.3William Brander, a Grainger supervisor, was in gener-al charge of the private fleet from its inception in 1974untilFebruary 1980. Brander was a personal friend ofboth Lockwood and Panunzio, the two oldest Rentardrivers in terms of seniority, and he also socialized withthe other drivers. It appears that because of Brander'ssomewhat relaxed approach, practices developed in theoperation of the fleet that increased Grainger's costs (dif-ferentmiles to the same locations) as well as Rentar'sprofits on the override. This situation would eventuallychange when William Meehan assumed overall directionof the fleet in 1978.As also reflected in this record, from 1974 until the fallof 1979, Matt Burger, a Rentar employee, was the pri-mary liaison between Grainger and Rentar. Graingerpeople appeared to have confidencein Burgerand appar-ently a good relationship existed between the two com-panies until his retirement in October or November 1979.Gale Lau, also a Rentar supervisor, handled the day-to-day activities of the Grainger account along with others,and at a later time Irwin Brown, a vice president ofRentar, became involved with the Grainger account tosome extent.Some years ago Rentar had entered into a rider agree-ment with Local 710 covering the drivers leased toGrainger (G.C. Exh. 5), and practice and custom underthe rider revealed that drivers here in question were in-structed to go off duty at the branches while their truckswere being loaded or unloaded, and they were not paidfor this off-duty time. There is no issue in this case aboutdrivers not being paid for time on duty and while actual-ly working.Rentar's vice president and chief operations officer,Irwin Brown, testified that "branch time" was the timeaWhile Grainger leased the drivers, they (the drivers)were hired,trained,and paid by Rentar,and this record shows that driver pay wasdeterminedby themiles they had drivenand theamount of"bottom linetime," which they had accumulated.Drivers also completed trip costs re-ports showing their actual mileage and bottom line time claimed, andthen submitted those reports to Grainger Grainger then notified Rentarwhat the mileage and hourly pay of the drivers in question should be,and based on that representation,Rentar paid the driversUnder theterms of the Grainger-Rentar contract(G C Exh2),Grainger compen-sated Rentar for all costs incurred by Rentar,including drivers' wages W. W. GRAINGER, INC.103that a driver would spend with his tractor-1 railer whileon duty, but not driving, at a Grainger branch facilityand that "branch time" was also referred to as "detentiontime, or waiting time, or bottom line time."It appears that the controversy here in question rela-tive to branch time concerned whether a driver shouldbe paid for time on duty at a Grainger branch whilewaiting for his truck to be loaded or unloaded and, asalso pointed out, it was the practice of Grainger andRentar since1974 not to pay the private fleet drivers fortime spent on duty waiting at the Grainger branches, butthroughout the years since 1974 drivers of Rentar haul-ing loads for Grainger would occasionally complain thatthey thought they should be paid for branch time, andRentar's typical response to such complaints was that iftheywanted to be paid for branch waiting time thenthey would have to work for a Rentar customer otherthan Grainger. Thus, Lockwood testified that SupervisorBrander cautioned hun "I would not suggest going tothe Union concerning `being paid at branches," and ac-cording to Irwin Brown, the only private motor carriercustomer of Rentar who did not pay drivers for branchwaiting time was Grainger.4In July 1978, William Meehan was hired by Graingeras an overall traffic manager, and his duties included re-sponsibility for the private fleet, and thereafter Branderreported to Meehan. Meehan had more than 20 years' ex-perience in transportation, and one of his objections wasto upgrade and professionalize the traffic department atGrainger, and in accordance therewith he made severalchanges in the operation of the private fleet. Meehantook steps to reduce the number of hours a driver couldcover in one day-this was an effort to gain observanceby the drivers of the 55-mile-per-hour speed limit.Meehan also devised a plan to control violations by thedrivers of legal hours of service limits, and tacographswere installed in the tractors for this purpose. Moreover,apart from safety and legal considerations, Meehan alsotook steps to control escalating costs, and to this end heintroduced the trip cost report, which was designed tomeasure the profitability of a particular haul, and allroutes handled by the private fleet were reviewed in thismanner.Meehan, a reliable and credited witness, further testi-fied that in the summer of 1979 he also began to concen-trate on the problem of standardizing mileage on particu-larhauls.The drivers here in question were paid byRentar on the basis of milesactuallydriven as shown onthe tractor's odometer or hubometer, but the reviews in-stituted byMeehan showed that the drivers of Rentarhauling for Grainger were filing vastly different mileagereports onidentical runs-inother words, some driverswere getting paid for covering many more miles thanother drivers on the same haul, and those discrepanciesincreased Grainger's fuel, equipment, and labor costs, butto the contrary, it appears that Rentar profited fromthese excess costs through its surcharge arrangement.In August 1979, Meehan met with Rentar's supervisorsMatt Burger and Gale Lau concerning the mileage prob-lem.Meehan wanted to devise a method of standardizingmileage between designated points, and there were in ex-istence several recognized publications that providedstandard road miles between given points-one of thesewas the household carriers' guide, and another was pub-lished by Triple A.5 Matt Burger then informed Meehanthat the mileage standardization matter could be workedout and that a formula would be implemented by Janu-ary 1980. It was thought that the household carriers'guide would be adopted, and Meehan stated that it wasimportant to Grainger that 1980 start off with a fixedmileage system, but in the fall of 1979 Burger retiredfrom Rentar, as aforestated.Meehan credibly testified that in early December 1979he learned that Rentar could not establish a standardmiles system by the January 1980 deadline, and his initialresponse to this turn of events was to begin looking for areplacement for Rentar, and to this end he instructed BillBrander to line up interviews with otherleasing compa-nies. aAbout this time Irwin Brown, a Rentar vice presi-dent, became involved with the Grainger problem, andthen, according toMeehan, Brown informed Meehanthat he was unaware of the standardmiles agreement ordiscussionswithMatt Burger, doubted that such asystem could be implemented by January, and wantedmore time. Meehan also told Brown that Grainger wasseriouslyconsidering terminating the contractwithRentar.In an effort to get agreement on the standard milesissue, Irwin Brown met with the drivers here in questionabout February 3, 1980. Although it may havebeen men-tioned, the question of branch time was not brought upby any of the drivers at this meeting, but Brown didadvise the drivers of Grainger's concern about the mile-age issue,and he informed them that Rentar was indanger of losing the Grainger account over their dispari-ty in miles and, if this happened, he did not know whatthe fate of the drivers would be. A committee consistingof three drivers was then created to meet with Brown inefforts to develop a new rider or amendment coveringdrivers leased to Grainger. Brown testified that it wasgenerally understood that whatever the drivers agreed towould be acceptable to the Union. Driver Raphael Lock-wood did not check with Frank Wsol regarding his au-thority to negotiate a rider prior to the February 3 meet-ing with Brown.As pointed out, the drivers were aware at this timethat standardized mileage would reduce their pay and asa result they discussed ways to recoup that money else-where, and one method was to negotiatean increase inthe per-mile rate of pay, and another way to get addi-4 It appears that in the early years of the private fleet's operation, driv-ers were on occasions paid for branch waiting time so long as their total"line four"time did not exceed 15 hours per week However,this prac-tice stopped about1977,and between then and up to the spring of 1980 itwas the practice not to pay the private fleet drivers for any branch timewhatsoever even though there was no agreement between Local 710 andRentar limiting the right of driversto bepaid for branch time6 The TripleA formula was at this time included in the Master FreightAgreement,but Meehan testifiedthathe was unaware of this fact as hehad not seen this basic labor agreement and no one at Rentar had so in-formed him,and that he found thisout forthe first time in early May1980, at his initial meeting withRon Formento of TDI.a See Grainger Exh 35 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtional incomewas payment for off-duty time at thebranches aftera certainperiod of time had elapsed.Brown then brought up the question of branch time inthis lightas an attempton his part to offer something tothe drivers in exchange for a standard miles formula. It isclear that the drivers were not being asked to give upanything concerning branch time-by past practices theywere actually being offered something they had not real-ized before.Several days after theinitialmeetingon February 3,1980, the designated three-man committee met withIrwin Brown and Gale Lau of Rentar. The committeewas agreeableto Brown's proposals regarding standard-ized miles(household goods), and payment to them forbranch time after 4 hours had elapsed. A rider was thendrawn up that incorporated these proposals. Lockwoodfelt that the rider was a fair compromise and on thatbasis he signed it. In fact, all 10 of the drivers involvedin this litigation indicated their similar approval of therider by signing it, but 2 of the 20 drivers then leased toGrainger by Rentar did not approve of the document,and lackingunanimous approval by the drivers, the riderfailed.?However, Grainger continued its efforts to de-velop a standardmilessystem, and followingdiscussionsbetween Grainger, Rentar, Lockwood, and certain otherdrivers,a hybrid formof standard miles system was im-plemented by Rentar, but after this happened the branchtime controversy emerged full blown.BusinessAgent Frank Wsol testified that in early Feb-ruary 1980 private fleet drivers Lockwood and Panunziocalled his office, complained about Rentar's failure topay drivers for branch waiting time at Graingerbranches, and asked him to clarify for them whetherthey were entitled to pay for such time. Wsol assuredthem that they were entitled to be paid for branch wait-ing time,and he then called Gale Lau to make sure thatRentar wasaware of their responsibilities in that regard.He informed Lau that the drivers should be paid forbranch waiting time and that if they were not paid,Rentar would be in violation of their contract. Lau saidhe would get back to Wsol regarding that matter. Short-ly thereafter,Wsol called Lauagain andtold him thatthe drivers were going to formally grieveRentar'sfail-ure to comply with the contract by not paying them forbranch waitingtime.Wsol testified that Lau then re-sponded that Grainger was "very upset .. . with regardto branch time . . . and that they were not going tohonor the drivers' request to be paid for it." Wsol alsotold Lau that Local 710 did not have a collective-bar-gaining agreementwith Grainger-that his contract waswith Rentar and "Rentar would have to abide by thelanguage of the contract."Wsol further testified thatsomewhat later in February 1980 Gale Lau called hisoffice and informed him that he was having"tremen-dous" problems with Grainger regarding branch waitingtime,and that Lau asked if he could approach the driv-erswith a proposal that they not be paid for the first 4hours of branch waiting time, but that they would bepaidfor branch waiting time after the 4 hours of freetime.Wsol stated that he then told Lau to feel free toT See Grainger Exhs 46 and 61submit his proposal to the drivers-that "if the driverswere in 100% agreement . . . I would agree with it, butif there was one objection he [Lau] would still have toabide by the Rentar Rider [G.C. Exh. 5]" and stated thatLau closed the conversation by telling him that Graingerwas so opposed to paying wages for branch waiting timethat Rentar could possibly lose the Grainger account ifthe drivers did not accept his proposal.Itappears that in the late winter or early spring of1980 the Rentar drivers for Grainger began to claim payfor branch time-they did this by writing in additional"bottom line" or "line four time" on the trip cost report,but Grainger reduced the line four time, and Rentar didnot pay the drivers for this time as claimed. Rentar thenformally responded to the claims by writing letters to thedrivers pointing out that; (1) they were not entitled tothis compensation, (2) they are supposed to and do infact go off duty at the branches, (3) while off duty theyhave no responsibility at all for the equipment or theload, and (4) they were aware that this has been thepractice with the Grainger account since its inception.On March 4, 1980, an individual named McClaughry,then a Rentar driver leased to Grainger, filed a grievance(G.C. Exhs. 6(a) and (b)), concerning Rentar's failure topay him for branch waiting time spent at the Graingerbranches pursuant to article 51 of the National MasterFreight Agreement, and which reads in pertinent part:Article 51: Paid For TimeSection 1: GeneralAll employees covered by this Agreement shallbe paid for all time spent in the service of the Em-ployer.Rates of pay provided for by this Agree-ment shall beminimums.Time shall be computedfrom the time that the employee is ordered toreport for workand registers in and untilthe timehe is effectively released from duty. All time lossdue to delaysas a resultof overloads or certificateviolations involving federal, state or city regula-tions,which occur through no fault of the driver,shall be paid for. Such payments for driver's timewhen not driving shall be the hourly rate ... .Prior to McClaughry's grievance, it was Rentar's prac-tice not to pay its drivers leased to Grainger for branchwaiting time,as aforestated, and nothing was done aboutthis potential contract violationuntilMcClaughry filedhis grievance because none of the drivers had ever offi-cially complained about it.8The McClaughry grievance was heard and decided bya Joint StateGrievance Committee on April 3, 1980.Frank Wsol presented the case for the grievant and GaleLau representedRentar.Grainger was not involved inthe grievance proceeding.8The McClaughry grievance was not filed as an et al grievance Anet al grievance could affect the rights of other members in the unit, butan individual grievance,likeMcClaughry's,generally, does not affect therights of anyone other than the grievant himself Employees,of course,under Sec 7 of the Act have the protected right to file and processgrievance W W. GRAINGER, INC.In the grievance proceedings McClaughry told thegrievance committee that on the date in question he wasrequired to stay with the equipment and thus had notbeen relieved of duty-that he was on duty, and on thisbasisMcClaughry's claim for time spent by him atGrainger branches on February 18, 19, and 21. 1980, wasallowed.9LockwoodtestifiedthathealsoattendedMcClaughry's grievance hearing and that the grievance"was allowed."Likewise,GaleLau testified thatMcClaughry won his grievance, after which driverscomplained all the more that they were not being paidfor branch time, and on receiving such complaints, Lauinformed Meehan of Grainger that:.. . we had a grievance and the committee ruledthattheywould be paid for the time thatMcClaughry filed on and that branch time wouldbe a compensated item.Supposedly,Meehan replied that Grainger "could notlivewith that." Still, it was generally understood byRentar, the Union, and the drivers that, as a result ofMcClaughry's grievance, all private fleet drivers leasedtoGrainger by Rentar had to be paid branch waitingtime.Lockwood testified that,within 2 or 3 days afterMcClaughry's grievance decision, he called Gale Lau ofRentar andrequested backpay for all the private fleetdrivers for branch waiting time, which should have beenpaid but had not been paid during the previous 30 days(i.e.,from thetimeMcClaughry filed until he won hisgrievance). Lau told Lockwood that he would make therequested adjustments, but asked Lockwood to submit tohim copies of his and others' trips cost reports so thatRentar could calculate the appropriateamountsof back-pay for branch waiting time, which were due the respec-tive drivers. According to Lockwood, so great was thevolume of branch waiting timeclaimsthat followed, thathe developed a form to expedite Rentar's handling ofbranch waitingtime claims.Lockwood further statedthat subsequently he and other drivers still were notbeing paid for time spent waiting at the Graingerbranches, and they complained to both Gale Lau ofRentar andFrank Wsol of Local 710. He stated that Lauindicated to him that one of the reasons the drivers werenot being paid by Rentar for branch waiting time wasthatGraingerwas failingto reimburse Rentar for thoseamounts that Rentar had already paid.9The six-man Joint State Grievance Committee, establishedunder art44 of the Master Freight Agreement, is the first level of the grievancemachinery under the contract Robert Baker is presently chairman of theJoint State Grievance Committee, a position he has held for 14 years, andhe testified that (1) no record is made of Joint State Grievance Commit-tee proceedings;(2) no explanation,opinion, or interpretation is evergiven for the committee's decision on a particular grievance, (3) the com-mittee's decision is based on the particular facts before it, (4) the commit-tee is not empowered to render interpretations of the contract, (5) its de-cisions have no precedential value whatsoever, and (6) any attempt byothers to claim rights based on the committee'shandling of an individualgrievancewould be improper Jack Bevan,an individualwithmanyyears' experience in the leasing industry,echoed Baker's testimony in thisrespect105Frank Wsol testified that in early May 1980, approxi-mately 1 month following theIllinoisJoint State Griev-ance Committee award in the McClaughry grievance, hemet with Lau and informed him that there would be noneed for further grievances to be filed if Rentar wouldsimply pay the drivers for all branch waiting time theyhad coming to them, and soon thereafter, Rentar did infact begin to pay the drivers for branch waiting time inconnection with their jobs in Grainger's private fleet.William Meehan testified thatsometimeinApril 1980he had a meeting with Henry Schousen, president of theWillett Company, concerning the transportation servicesperformed by Willett for Grainger, and in the course ofthat conversation, he informed Schousen that Graingerwas going to make a change in the driver leasing servicethat operated its private fleet. Schousen told Meehan thattheWillett Company had a driver leasing entity (TDI),which he thought might be interested in obtaining theGrainger account. Based on that conversation,a meetingwas scheduled for the first week in May at whichMeehan was to meet Ron Formento, president of TDI.Formento credibly testified that he and Schousen metwithMeehan sometimeduring the first week in May todiscuss theGrainger private fleet operation, and thatMeehan explained his unhappiness with Rentar, particu-larly the lack of control over excessive driver mileageand the inability of Rentar to provide Grainger with sat-isfactory answers to questions about their operation. For-mento stated that he then explained the concept of AAAmileageunder the master agreement as being a resolutionof the standardization problem. According'to Formento,Meehan also discussed with him the grievance concern-ing branchtime,and Formento then indicated that heand Schousen would attempt to determine the nature ofthe grievance.Meehan stated that Grainger was stillunder contract with Rentar and that he was talking toseveral driverleasingservices as potential replacements.Formento told Meehan that he thought he could getwrittenwork rules from the Union concerning theGrainger account.Inmid-May 1980, Meehan learned from Rentar thathenceforth all branch time would be paid and thatGrainger could no longer put the drivers off duty at thebranches, and the costs to Grainger of this change wouldhave beensubstantial.He stated that as a result of his ex-periences with Rentar on the standardmileage issue, in-cluding late discovery of the availability of AAA, he hadno confidence at all in Rentar's integrityMeehan furthertestified that he had decided before his first meeting withSchousen and Formento to replace Rentar, and, in fact,had reached this conclusion as far back as December1979, and had based this decision on an accumulation offactors. Foremost among them was the lack of trust andthe feeling that Rentar had lost control of its employees;excessive costs were also a factor, as was the inequity in-volved in the surcharge arrangement whereby Rentarprofited from overcharges, and that the McClaughrygrievance was not a factor in his decision.AboutMay 27, 1980, Formento again met withMeehan, and was informed at this time that Grainger had"pretty much" decided to terminate the Rentar contract. 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDuring the meeting Formento discussed with Meehan anumber of ideas for cutting costs and operating efficient-ly, but Meehan made no commitment to Formento thatTDI would be retained. Meehan testified that he notedthat TDI worked on a straight-dollar amount per-driverper-week, rather than a percentage override such asRentar had, and by this time he had also been informedbyGaleLau that because of the award in theMcClaughry grievance, Rentar would be paying driversfor alltime spentat branches, whether worked or not.Meehan felt that the cost of such an interpretation of thecontract would be prohibitive. Formento, on the otherhand, stated that TDI possibly could get a rider withLocal 710, which would eliminate some of these costproblems. Meehan told Formento that as far as Graingerwas concerned, cost was the primary consideration. Thedetails ofa rider were unimportantas long as cost waskept at a satisfactory level. At that point, Meehan toldFormento to go out and see what he could do to backup his claim that TDI could do a better job than Rentar.Formento testified that Meehan stated at the meetingsthat he had no objection to TDI's hiring the Rentar driv-ers.Formento emphasized that although he had no com-mitment fromGrainger, he felt he could obtain theGrainger acount if he were able to negotiatea satisfac-tory rider with Local 710.Around the first week in June, Meehan told Formentothat he should feel free to contact the Union and attempttomake satisfactory arrangements in order to facilitatetaking overthe Grainger account. Formento then sent anunsigned"customer-driverlease agreement" to Meehanfor his review. (See G.C. Exh. 15.) Meehan testified thatwhen he received the proposed contract with TDI, itwas blank. Meehan stated that he signed thelease agree-ment onJune 27 and sent it back to TDI; however, henever saw the document as executed by Formento.About May 26, 1980, Grainger notified Rentar of itsintentionto exercise its right under their service agree-ment to cancel same on 30 days' notice, and on receiptof the cancellation notice Gale Lau informed Wsol of thefact and of the pending layoff of the drivers. 10On June 10, 1980, Formento, Schousen, and Wsol metto discuss the potentiality of TDI obtaining the Graingeraccount and the type of rider that TDI felt was neces-sary to get the business. At the meeting Formento dis-cussed theexistingRentar rider as well as the proposedrider that most of the drivers signed in February, but10 About mid-May 1980,Formento called Wsol andtold himthat TDImight be in a position to pick up the Rentaraccount fromGrainger andasked for an opportunity to meet with to discuss the matter,and Wsolagreed to meet withhim, but beforethat meetingoccurred,Grainger in-formed Rentar that it was canceling the Rentar contract,as aforestatedSubsequently,aboutvery late May or very earlyJune 1980,Lau calledWsol and informed him that due to Grainger's resistanceto pay branchwaiting time, Rentar was going to lose the Grainger account. In earlyJune1980,LockwoodcalledLau, at which timeLockwood was in-formed that he and all theother privatefleet driverswould be laid off"at the endof themonth."About June 7,1980, RussellKinnard, the Grainger dispatcher, calledLockwood and directed him to contact FormentoPursuantto his in-structions,Lockwood did contact Formento, who informed him thatTDI would soon be replacingRentaron the Grainger private fleet ac-count and requestedthat Lockwood and the other driversmeetwith himto discuss the transistionLockwood agreedthen rejected because two drivers did notsign it,as afor-estated. Formento also had prepared a rider that he pro-posed to use for the Grainger account. This proposedrider was similar to riders that Wsol had negotiated onbehalf of Local 710 with other driver leasing services.One of those services was Trans/Personnel, a companyfor which Formento previously had worked. When For-mento told Wsol that he would like a rider similar tothatwhich they had negotiated at Trans/Personnel,Wsol replied that he would agree to such a rider provid-ed all the employees agreed to it. 11At this meeting Frank Wsol reminded Formento thatTDI had no rider with Local 710 and that unlikeRentar,which had a rider when it proposed 4 hours of "freetime" to the drivers, TDI's only contact with Local 710was the National Master Freight Agreement. When For-mento asked Wsol about the possibility of TDI's obtain-ing a riderto the National Master Freight Agreementwith Local 710, which would include provisions con-cerning branchtime andother considerations,Wsol toldFormento "that if they were going to get the account,they could not pay less than Rentar was paying," andWsol added, as clarification, "If any agreement would bemade it would have to be done by the drivers, and if thedrivers agreed, to give up 4 hours of branch waiting, itwould be all right with me." The record shows thatWsol told Formento: "[I]f you can go in and . . . get thedrivers toagree,as far asI am concerned, we have anagreement..."The meeting concluded with For-mento statingthat he was setting upa meetingwith thedrivers.On June 14, Formento and Duffy met with the 10drivers as scheduled. Formento told the drivers that theRentar services contract had been canceled by Graingerand that the drivers were facing a layoff on June 28, butFormento then stated he had an opportunity to obtainGraingeras a clientif they could work out a rider agree-able to the drivers. Formento told them that if he couldget the Grainger account, he would have jobs to give tothe drivers, but that they would have to agree that theywould not be paid for time spent at Grainger branches inorder to work for TDI.Formento then went on to explain to the drivers thathe had prepared a proposed rider for their review anddiscussion.He also informed the drivers that he had metwith Frank Wsol and that Wsol was willing to go alongwith anything the drivers could work out with TDI. Itshould be noted that the rider, which Formento had pre-pared for the meeting, contained a provision that statedthat time spent making deliveries at the Graingerbranches would not be paid. (See G.C. Exh. 16(a).)The proposed rider was distributed to all drivers andthen each item in the rider was discussed individually.Raphael Lockwood, who Formento had been advisedwas the union steward, participated in the discussion byhelping interpret the rider and frequently calling for thevote of the drivers on each provision. When the parties11As concerns the number of drivers needed forunanimity, it is un-contradictedthat10 drivers would constitute the voting unit Such wasthe testimony of Wsol and Lockwood Gale Lau also testified that byJune 1980 the seniority roster was comprised of 10 drivers W. W. GRAINGER, INC.reached the subject of branch waiting time, there was agreat deal of discussion on this matter, t 2 but after vari-ous proposals were gone over, Formento and the driversagreed that the drivers here in question would not bepaid for the first 3 hours spent at the Grainger branchesprovided that they were not actually physically unload-ing or loading their trailer during the time-then after 3hours had elapsed, the drivers would go "on duty" andwould be paid at the hourly rate for all time spent at thebranch thereafter regardless of whether they were actu-ally loading or unloading their trailers or were merelywaiting to have their trailers loaded or unloaded bybranch personnel. All 10 drivers verbally approved thiscompromise and it was also approved by a hand vote.By the end of the meeting, the parties had agreed to arider in substance although several changes were neces-sary in the document, but an arrangement was workedout where all the drivers, except Lockwood, signed thelast page of the rider-Lockwood would later come toFormento's office after the changes were made, and thencomplete the signing of the rider. It was understood thatLockwood had authority to accept on behalf of thedriverany "non-radical"changes in the proposedrider.' 3Shortly after the June 14 meeting, Formento met withGrainger personnel and displayed the signed rider. For-mento stated that he wanted to convince Grainger thathe had a viable agreement. Meehan, however, objectedto the 3-hour branch time provision and stated hewanted 4 hours of free time. Later, feeling that 4 hourswas too much to ask the drivers, Formento took therider back to his office and inserted a provision for 3-1/2hours of free branchtime.' 4The General Counsel points out that the reasonMeehan wanted the drivers to sacrifice pay for their first4 hours spent at the branches is evident-it normallytakes 4 hours to unload a trailer according to Grainger'sown witnesses. Therefore, Meehan was really attemptingto require the drivers to sacrifice pay foralltime spentat the branches,i.e., the entire unloading time.On June 17, Lockwood came to Formento's officewith fellow drivers Tony Panunzio and Charles Sites,and Formento showed Lockwood the change in thebranch time provision from 3 to 3-1/2 hours, and thenexplained to Lockwood that Grainger desired a 4-hourprovision, but that Formento felt that he could sell a 3-1/2 hour provision to Grainger. Lockwood hesitated atfirst,but after confering with the other two drivers, he12The driversfelt that becausetheyhad won theMcClaughry griev-ance, theyhad a rightto bepaidfor alltime spent at the branches.isAfter the drivers,excludingLockwood,signed the rider, Formentodistributeda job applicationto eachof them,and the 10drivers,whowere stillemployed byRentar, then completed the employment applica-tions to becomeTDI employees,and it was then Formento's intention tohirethem asTDI employeesto perform the same work as they had beenperforming as Rentar employees,i e., "drive a tractor and trailer, haulingGrainger's product "14 It appears thatTDI Exh 6 isthe rider that Formentotyped subse-quent tothe June 14 meeting with Grainger.On p 4,he wrote in "1/2"after thenumber"3," and p 6 of thatdocument shows the signatures ofthe driversHowever,when Formento returned to his office after hismeeting with Grainger,he againcorrected p 4 ofthe rider to reflect hisproposalfor submissionto Lockwoodfor signature That document is inevidence as TDI Exh. 7107signed his name on the line provided for the union stew-ard and Formento signed the document in the appropri-ate spacefor TDI.' 5As pointed out, after Lockwood and Formento execut-ed the rider, Formento believed that they had a contract.Although he as yet had not hired the drivers, he contem-plated that they would begin working for TDI on June29 pursuant to their agreement. However, while For-mento was on vacation, Lockwood returned to TDI onJune 21 and told Duffy that the drivers were repudiatingthe entire agreement.Lockwood testified that on June 18, 1980, he calledFrank Wsol and told him about the rider presented tothem by TDI, and "that we all had accepted it," butafter "thinking about it" decided it was the "wrong thingto do," and requested that Wsol not let it go through.Wsol told Lockwood not to worry about it-that theagreementhad not yet been approved by Local 710 and,therefore, there was no agreement. Wsol also suggestedthat Lockwood contact Formento and let him know "hisfeelings" on the matter.About May 20, 1980, Lockwood informed Formentothat "he would not agree to any part of the rider," andabout this same date, Formento telephoned Wsol andtold him he thought they had an agreement and he was"confused" to learn that now they did not. Wsol testifiedhe then told Formento that as long as the drivers werenot agreeing to his terms he would have to abide by thecontract that he had with the Union. Formento then toldWsol he was going to meet with the drivers and try toget the problem resolved.' 6Formento, in hopes of salvaging the situation, obtainedpermission from Wsol to have another meeting with thedrivers here in question, and that meeting was held onJune 29. Formento told the drivers that he was able tosellGrainger on the rider, which they had executed, andthat he could not understand why they now were repu-diating it.The drivers responded with various gripesabout the entire rider-that they wanted pay for all theirtime and miles-and then indicated that they would not15Lockwoodessentiallycorroborated Formento's testimony as tosigning a rider during the June 17 meetingHowever, Lockwoodtestifiedthat he signed a rider that contained a provisionfor 3 hours of branchtime,and the rider that he signed was the one in evidenceasG C. Exh16(b). Lockwoodfurther testified that he could not remember any discus-sions about the3-1/2 hour provisionalthough he did acknowledge duringhis testimony that he was upset thatday. Lockwoodalso testified that hetook the copythat he signed with him,but at the hearing before me hewas unableto produce that document Anthony Panunziowas called as awitnessto corroborate Lockwood However,Panunzio could not remem-ber whetherFormento discussedthe 3-1/2-hour provision,but Panunziodid acknowledgethat he saw Lockwood take a copyof the documentthat he signed,and that Lockwood had read the correcteddocumentbefore he signed it. Dennis Duffy, assistant to Formento,was at the meet-ing and established that Lockwood had signed the document providingfor a 3-1/2-hour free branch time Like Formento,Duffy testified thattherewas discussion about the 3-1/2-hour provision and that Panunziocommented that 3-1/2 hours would not make much difference over theoriginal 3-hour provision. Duffy testified thatnobodyswitched any signa-ture pages and that the drivers were fully awareof the 3-1/2-hour provi-sion.16Around June 21, 1980, each of the privatefleetdrivers received aletter fromGale Lauinforming thatas ofJune28, 1980, theyeach wouldbe "permanentlylaid off" due to Grainger's cancellation of the Rentarcontract 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDaccept any part of the rider and that they wanted to op-erate under the National Master Freight Agreement.Formento testified that the tone of the meeting was"total confusion" and entirely different from that of June14 when all the drivers werein agreementwith his pro-posals.Formento explained to the drivers that it wasnecessary for him to have the rider in order to obtain thecontract with Grainger, and then finally asked the driv-ers to vote on the matter, and he and Duffy left theroom while they did so. When they returned, Lockwoodstated that the drivers would not accept the rider andwould only accept the National Master Freight Agree-ment. 17The June 29 meeting concluded with Lockwoodasking Formento whether they were hired, and For-mento replied, "As far as I am concerned you are notnow, nor have you ever been hired by Transport Driv-ers."18In the meantime, Grainger was still operating underthe belief that TDI had reached an agreement with thedrivers and was ready to pull their loads, which werescheduled for dispatch the evening of June 29, and it ap-pears that Formento felt obligated to pull these sched-uled loads and, accordingly, assignedotherTDI driversto pull such loads.On July 30, 1980, on Wsol's request, Formento metwithWsol and the drivers at the Local 710 union hall.Formento informed Wsol and the drivers that Graingerand TDI were unwilling to employ and use the servicesof the drivers unless pursuant to the previously agreedrider, butWsol told Formento: "That the rider was nulland void as far as he and the drivers were concerned. ...Wsol then reminded Formento that the onlyagreement then in existence between TDI and Local 710was the National Master Freight Agreement (in therecord as G.C. Exh. 4). Wsol advised Formento that thedriverswere ready to go to work for TDI under theterms of the National Master Freight Agreement. For-mento stressed the point that if he could not have therider he made previously to the drivers, then he wouldnot have a contract with Grainger. However, the driverscontinued in their objections to the rider and severalstated that "they didn't want to work for anything lessthan they [earned] as employees for Rentar." Formentothen calledMeehan and advised him that TDI couldgive no other rates other than those provided for in theNationalMaster Freight Agreement (the black book).Meehan then informed Formento that this arrangementwas unsatisfactory.17As pointed out, the duplicity of Lockwoodat this meeting shouldbe noted-throughout his relationship with Rentar and during the June14 meeting,Lockwoodasserted himself as union steward and as spokes-man for the drivers, but he took the opposite tack at the June 29 meeting.Lockwoodtestified that on this occasion he told Formento that the driv-ers had no right to negotiate riders or to do anything contrary to themaster agreement,and thereby chose to disregard the authority givenhim by his position as union steward as well as by Wsol, who agreed thatthe drivers could negotiate their own riderlaThe record evidence shows that between June 14 and 24, 1980,driversWalter E Bogart,John Chop,Raphael Lockwood,PeteMariniJr, Richard E Palezewski,Anthony D Panunzio, Ralph D Pederson,Richard D Schremser,Charles T Sites, and Edward J Stozek had applied for jobs with TDI Each of the above-named drivers, with the ex-ception of Stozek,was subsequentlyhired by TDIonOctober13, 1980Sometime in July 1980, Formento called Wsol and setup a meeting between TDI, the Union, and the driversfor July 25, and on this date the drivers, Wsol, Ron For-mento, Schousen, Meehan, and Carol Formento met atthe Holiday Inn in Elk Grove Village, Illinois. Duringthe meeting, after Ron Formento had once again encour-aged the drivers to accept his rider, the drivers caucusedwithWsol and determined that by giving up 3 or morehours of branch waiting time per dispatch-"they wouldbe giving up a lot of money." Accordingly, the driversadvisedWsol to tell TDI that they would not accept hisproposal, but they would agree to a rider similar to theone Local 710 had previously had with Rentar. FrankWsol then informed Formento of the drivers' positionand the meeting concluded.Final ConclusionsIwill first turn to thejoint employer issueas betweenGrainger and Rentar. The General Counsel producedtestimony through Rentar's vice president, Irwin Brown,to the effect that Grainger issued credit cards to driversof Rentar leased to Grainger; maintained the logbooks;reported accidents to Rentar and then to Grainger; thatwhen there was a need for certain casual driversGrainger would inform Rentar how many drivers wereneeded; that Grainger had the authority to make changesin the driving schedules; that the drivers would reportfor work and leave from Grainger's facility or terminal;thatGrainger may have provided advance money to thedrivers; and that Grainger evaluated probationary em-ployees leased to it by Rentar and forwarded those eval-uations to Rentar.Rentar's vice president for operations, Gale Lau, testi-fied that Grainger scheduled and dispatched the driversleased to it by Rentar-telling them where to pick upand where to take loads; provided uniforms to thosedrivers that bore the logo of Grainger; referred individ-uals to Rentar for hire; collected and verified the log-books used by drivers leased to it by Rentar; providedthe drivers with advance money; required that the driv-ers report their traffic accidents; that on occasionsGrainger recommended to Rentar that drivers be disci-plined; that Grainger had the authority to make changesin the schedules of drivers leased to it by Rentar; andthat Grainger gave the drivers daily instructions on whatto do with their paperwork.The General Counsel produced testimony throughdriverRaphael Lockwood to the effect that while hewas employed by Rentar-Grainger required him to fillout trip cost reports, which he submitted to Grainger;thatGrainger's name appeared on the tractor he drovealongwithDaytonElectric (a brand name); thatGrainger's dispatcher scheduled his runs; that Graingerissued a uniform to him, which he wore while on thejob; that Grainger issued certain keys to him, which heused on the job; that Grainger issued credit cards to him,which he used to purchase fuel while on the road andthat he submitted the purchase receipts generated fromhis use of the card to Grainger with his trip cost reports;that he interviewed with Grainger to obtain his job withRentar and that after interviewing with Grainger he was W. W. GRAINGER, INC.referred to Rentar; that he filled out log books and sub-mitted them to Grainger so that they could compute hismiles and hours for pay purposes; that he received andsubmitted to Grainger bills of lading;that he receivedadvance money from Grainger to cover anticipated costsof scheduled runs;that he was instructed by Grainger toreportmechanical difficultieswith his tractor-trailer toGrainger and to Niedert Leasing;that he was instructedto call the Grainger dispatcher for instructions regarding"backhauls";that he contacted Grainger if he experi-enced delays due to weather; that he called in sick to theGrainger dispatcher; that he received a card fromGrainger for insurance purposes;that he parked his caratGrainger on occasion when he drove to work; that hemade purchases at discount prices at locations reservedfor Grainger employees;that he used Grainger's cafeteriaat their Niles facility; that Grainger required him to com-plete and submit to it traffic accident reports; that he wasinstructed by Grainger as to where he should and shouldnot purchase fuel while on the road;thatGrainger sup-plied him with a toll free number to use in obtainingmotel accommodations at discount rates while on thejob; and also testified that he was personally aware of in-stances in which supervisors or agents of Grainger disci-plined or recommended disciplineto or forRentar em-ployees.William Meehan of Grainger testified that in and priorto 1980 Rentar called and held meetings concerning theoperation of the private fleet with their employee driversand that representatives of Grainger attended and partici-pated in those meetings,and that minutes of those meet-ings were compiled.Meehar also testified that Grainger'sdispatcher,Kinnard,issued instructions to the privatefleet drivers and that Dispatcher Chris Cutro may havealso done so.The General Counsel points out and argues that manyof the exhibits offered by Grainger, when viewed in thecontext of Lau's testimony,reveal the nature of theGrainger-Rentar joint-employer relationship-points outthatGraingeralso introduced into evidence documentsthat show they issued instructions to drivers that re-quired drivers to report traffic accidents to Grainger andto report violations of its rules and instructions; thatGrainger assigned work to the drivers;requested Rentarto issue memoranda to the drivers and requested Rentarto issue warning letters to the drivers,which were thencomplied with by Rentar. Moreover, that the documen-tary evidence submitted by the General Counsel conclu-sively shows that Grainger and Rentar were a joint em-ployer-that General Counsel's Exhibits 7(a)-10(a) (tripcost reports)show that Grainger issued instructions tothe drivers; that General Counsel's Exhibits 11 and 12show that Rentar reprimanded its employees for failingto follow Grainger's instructions or otherwise directeditsemployee drivers to follow Grainger's instructions;thatGeneral Counsel's Exhibits 13(a)-(b) and 14(a)-(b)show that the drivers were disciplined by Rentar at therequest of Grainger; that General Counsel's Exhibits 22-56 and 61 show that instructions of various kinds wereissued to the private fleet drivers by Brander,Meehan,Cutro,and Kinnard(each a supervisor and/or agent ofGrainger)between 1976 and 1980 covering a wide range109of subjects related to the operation of the private fleet ona day-to-day basis; that General Counsel's Exhibit 28, amemo from Brander to Driver Sites,shows thatGrainger assigned seniority to its drivers leased fromRentar; that General Counsel's Exhibits 38 and 39 showthatmeetings were periodically held among Grainger,Rentar,and the drivers to discuss methods of improvingoperations' safety; thatGeneralCounsel'sExhibit 47shows that Grainger held out the private fleet drivers tothe public asitsdrivers; that General Counsel's Exhibit59 shows that Grainger allowed the private fleet driversto enjoy the benefits of Grainger employees; and that allthe documents discussed above show that Grainger didin fact control "the day to day operational control andsupervision of . . . Rentar's employees."In order to evaluate the contention that Grainger is ajoint employer with Rentar,it is first necessary to statethe applicable legal tests.The Boardhas long held that iftwo or more employers exert significant control over thesame employees, theyconstitute"joint employers" underthe Act.Holiday Inn of Benton v. NLRB,617 F.2d 1264(7th Cir. 1980). Certain specific factors have been men-tioned by the Board to measure this significant control.InParklaneHosieryCo.,203NLRB 597, 612 (1973),amended on other grounds207 NLRB 991 (1973), theBoard stated that its. . . so-called"single employer"or "joint employ-er" concept defined and codified, with judicial con-currence,within a significant number of cases nor-mally reflects a judgment that two or more nomi-nally separate business entities may properly be con-sidered sufficiently integrated to warrant their uni-tary treatment, for various statutory purposes.The principal factors which have normally beendeemed relevant,when this Board must decidewhether sufficient integration exists, have coveredbroadly certain demonstrable relationships betweenthe several business entities concerned;the Boardconsiderswhether their total relationship reveals:(1) some functional interrelation of operations, (2)centralized control of labor relations,(3) commonmanagement,and (4)common ownership or finan-cial control.While none of these factors, separatelyviewed,have been held controlling,stress has nor-mally been laid upon the first three factors whichreveal functional integrationwith particular refer-ence to whether there is centralized control of laborrelations.See alsoRadio Union Local 1264 v. Broadcast Service,380 U.S. 255, 256 (1965);Southern California Stationers,162 NLRB 1517 (1967); andSakrete of Northern Califor-nia,137 NLRB 1220, affd. 332 F.2d 902 (9th Cir. 1964),cert. denied 379 U.S. 961 (1965).Applying these tests to the relationship betweenGrainger and Rentar, I find that the evidence falls shortof showing a joint employer relationship. It appears tome that Rentar was the sole employer of the drivers herein question,and that Grainger's responsibilities amountedto nothing more than a dispatching function, but with no 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsignificant control of the drivers. The record shows aseparate and distinct historical development of each com-pany over the years. No officers, owners, or executivesof one are connected to the other. Thus,there is nocommon ownership or financial control and no commonmanagement or centralized control of labor relations.However, there were some operational relationships be-tween the two companies required by their service con-tract, and I will discuss this and other evidence as point-ed out below.19Firstof all, the 1974 service contract betweenGrainger and Rentar was negotiated at arm's length.20 Itcalled for payment to Rentar on a cost-plus basis,and, ofcourse, the mere existence of a cost-plus arrangementdoes not amount to a joint-employer relationship. Thecontract gave either party the right to cancel the con-tract by giving 30 days' notice. It is clear from therecord that Grainger and Rentar also had separate super-visors for their companies.As pointed out, the verynature of Rentar's business-driver leasing-requires a certain amount of interrelated-ness with its customers, and in the present case, Graingerinformed Rentar's drivers when and where to deliverloads because Rentar would not have access to this infor-mation as Grainger's deliveries are determined by orderreceived fromitscustomers, but this kind of functionalinterrelationship under the circumstances here does notshow joint-employer status.21No interchange of employees or work took place be-tweenGrainger employees and Rentar employees.Rentar was solely responsible for hiring,firing,disciplin-ing, testing,establishing wage rates,making wage deduc-tions for taxes, paying, and processing grievances for itsemployees assigned to Grainger.22 Each company estab-lished and maintained separate personnel policies, andthe directions Grainger gave the Rentar drivers concern-ing deliveries were in many instances required by Feder-al law.In the final analysis, the General Counsel seeks to es-tablish joint-employer status based on responsibility "forthe day to day operational control" of the Rentar driv-ers, but this approach falls short ofParklane'smandatethat all four factors, as aforestated, are to be weighed in19 In the truck delivery cases holding a joint-employer relationship,there have always been supporting findings that the distributor,by its su-pervisors, directly supervised and controlled the employees of his truck-ing contractor SeeJohn Breuner Co.,248 NLRB 983, 989(1980).20Moreover,itappears that Rentar negotiated independently ofGrainger with the Union for its rider to the National Motor FreightAgreement covering the drivers assigned to Grainger. Additionally, norepresentative of Grainger attended bargaining sessions between Rentarand the Union,and Grainger never signed, nor was ever asked to sign, acollective-bargainingagreement with theUnion.21This interrelationship for dispatching purposes would necessarilyalso encompass arrangements when drivers were sick and instructions ontelephone calls, fuel outlets, motel,and directions for backhaul22 There were a few instances when Grainger did complain to Rentarabout certain irregular work habits of their drivers,but Grainger did notdiscipline the drivers directly It appears that Rentar would fully evaluatethe matter in question and then, independently,act on the complaints oneway or another.On one or two occasions Grainger may have also re-ferred people to Rentar for hire,but it is obvious that such resulted fromeither a personal relationship or some other special circumstances, butthere is no doubt whatsoever that Rentar did the actual hiring of thedrivers.lightof the overall relationship between the parties.However, even under the suspectsingle-factor approach,the General Counsel has failed to prove the existence ofa joint-employer relationship betweenGrainger andRentar.As indicated, the testimony adduced at trial makes evi-dent that the indicia of control relied on by the GeneralCounsel is in many instances the result of compliancewith Federal rules and regulations. As shown by therecord, the trucking industry remains heavily regulated,and this is so despite the recent move towards govern-ment deregulation. The Department of Transportationand the Federal Highway Administration still promul-gate numerous and detailed rules and regulations cover-ing virtually every aspect of the trucking industry. Infact, the pervasiveness of the regulatory scheme, and theexpertise required to operate within it, are the reasonsGrainger chose not to enter this arena on its own, andRentar's expertise with government regulations was onefactor in Grainger's decision to hire them. Indeed, vari-ous aspects of the service contract (G.C. Exh. 2(a)) re-states the parties' respective duties in this regard.23At the trial before me there was a considerable amountof testimony concerning drivers' daily logs of logbooks.The General Counsel wanted to know to whom the driv-ers turned these logbooks over to and also made inquiriesas to accident procedures-that is, to whom did the driv-ers report accidents, and the answer in both cases wasGrainger, but such circumstances show only that in sodoing Grainger complied with applicable Federal regula-tions.24It is not surprising then that Grainger dispatched theRentar drivers, collected and verified their logbooks, andrequired them to report accidents to Grainger. To dootherwise would violate the law.25Moreover, the trip cost reports utilized by Graingerhad multiple purposes. The portion of the report filledout by the driver aided Grainger in tracking compliancewith hour and speed regulations, and another use of thereport wasstated onthe form: "This information is sentto your employer to figure your paycheck." The reportwas also used as a meansof informing the drivers whereto pick up and drop loads. After the report was returned,Grainger personnel would use the numbers to determinecost and profitability of the run.23The last portion of the third paragraph of this exhibit provides"Rentar will furnish WW. Grainger driver records required by W. W.Grainger to comply with the applicable regulations of the InterstateCommerce Commission,theDepartment of Transportation, and withthose of state or other governmental regulatory agencies in connectionwith the operation of vehicles used by WW Grainger "24 Federal regulations mandate that the motor carver require a driver'sdaily log be made by every driver as the logs are critical in reviewingcompliance with hour and speed regulations Furthermore,failure tomake logs, failure to make required entries, or failure to preserve logsshall make both the driver and the carrier liable to prosecution Similarly,the procedure to be followed after an accident is dictated by governmentregulations,and drivers must report all details of the accident as soon aspracticable after its occurrence to the motor carrier (here Grainger) usinghis services25Niedert,as owners of the tractors,also required the drivers toreport accidents directly to it and to the carrier This was a standard in-dustrywide practice W W. GRAINGER, INCEven when compliance with governmentregulations isconsidered as a factor in establishing control, it is butone factor to be weighed, and standingalone isinsuffi-cient to establish joint employer status. The issue of com-pliance, as a factor establishing control,arisesmost oftenin determiningwhether a driver is an independent con-tractor or an employee, and in such cases the Board ap-plies the common law "right of control test." Under thattest a driver is not an employee unless the carrier con-trols the manner and means by which the driver attains agiven end.Daily Express, Inc.,211 NLRB 19 (1974).As further pointed out, in determining employeestatus, substantial precedent indicates that governmentregulations,standingalone,are insufficient to turnowners-operators into employees-they may be consid-ered in conjunction with other elements of the relation-ship in determining the status of an individual worker,but do not necessarily imply the existence of an employ-er-employee relationship.A.Duie Pyle, Inc.,606 F.2d379, 385 (2d Cir. 1979). When an employer-employee re-lationship is found, it is because the carrier added anextra layer of regulations beyond that which was re-quired by government regulations. SeeTeamsters Local814 (Santini Bros.),223 NLRB 752 (1976). Therefore, inthe instant case the General Counsel must prove thatGrainger applied an extra layer of control over andabove the control incidental to governmentalregulations,and no such proof appears in the record. The bulk of theindiciaof control relied on by the General Counsel to es-tablish this extra layer lays out the relevant time period.For instance, General Counsel's Exhibits 22-45 are docu-mentsgenerated prior to 1980-in fact, most of them in1977.Likewise,General Counsel's Exhibits 11-14 and50-56 generally relate to a period some months prior tothe events here in question. This pre-10(b) evidence maybe used to establish background, but the General Counselmust prove that Grainger and Rentar were joint employ-ers at the time of the alleged violations, and it is notenough to show that Grainger and Rentar had certaincontracts and arrangements at some prior time in theirrelationship. 26In July 1978, William Meehan took over Grainger'strafficdepartmentwith the understanding he was tobring it up to professional standards, as aforestated. It ap-pears thatMeehan also undertook to disassociateGrainger from Rentar in labor matters unrelated to Fed-eral and state regulations. For instance, he eliminated theuse of uniforms by the drivers-Meehan reasoned thatbecause the drivers were not Grainger employees, an in-correct impression could result if Rentar's employeeswore uniforms with Grainger's logo. Moreover, the evi-dence indicates that uniform requirements were rarelyfollowed and never enforced. Only a few drivers haduniforms, and fewer still wore them. There is no evi-dencesuggestingthat any driver was disciplined for fail-26 For the most part, G C Exhs 11-14 are letters or memosfromRentarto its drivers leased to Grainger setting forth certain shortcomingsin their performance of duties, and with copies sent to Grainger G.C.Exhs 50-56 contain certain instructions to the drivers here in questionfrom Grainger,but appear to be more or less routine in nature and thetype of material and information within the normal scope of a dispatchingagent (seals, insurance, calls, security, and fuel)111ure to appear in uniform.27 Meehan also made clear tothe drivers that gripes and grievances should be directedto Rentar, their employer, and not Grainger, and whenpersonnel of Grainger attended safety meetings, it wasusually at the invitation of Rentar.The General Counsel offered certain exhibits purport-ing to show that Grainger effectively controlled disci-pline for the Rentar drivers. However, the witnessescalled by the General Counsel to substantiate this chargefailed to do so. Irwin Brown testified that no one atGrainger ever disciplined a driver leased to them byRentar, and that Grainger was "expressly told" that theycould not discipline drivers.William Brander testifiedthat it was a rare occurrence or unusual for someone atGrainger to request a warning letter to issue. Specifical-ly,Brander was referring to a seal violation-a seriousproblem that could involve theft.28The General Counsel furthermaintains,and there wassome testimony presented, that Grainger: (1) issuedcredit cards to the drivers; (2) provided advance money;(3) allowed drivers to make discount purchases; (4) su-pervised recruitment, hiring, and termination; and (5)provided work rules.The testimony is clear that Rentar alone recruited,hired,and terminated drivers assigned to Grainger.Grainger never requested that specific drivers be as-signed or removed from its account, and Grainger hadno authority to cause a driver's termination from Rentar.Even when the Rentar contract was canceled, Graingermade no effort to see that the drivers would be laid off.Furthermore, rules by the Department of Transportationrequiring driver physicals, road tests, and the like werehandled by Rentar, and this is exactly what Grainger hadcontracted for with Rentar.Testimony was heard concerning advance money pro-vided by Grainger. However, no documentary evidencewas presented showing that this practice continuedthrough the times relevant to this action. Moreover, theproviding of advance money does not show either con-trol or supervision of the drivers in this situation.It isalso apparent that Grainger never "allowed"Rentar drivers to make discount purchases at theirbranches. There were, however, two instances in whicha Rentar driver made a purchase at a Grainger branchand received an employee discount. The first instance ap-parently occurred when Brander informed Lockwoodthat he could make purchases by "just going" to thebranch and telling them that he was an employee ofGrainger. The other incident involves Anthony Panun-zio's purchase of an antenna at Grainger's Des Moinesbranch, but just how Panunzio managed to get one is un-clear.However, the testimony revealed that the discountpolicy, and those eligible for it, suffered from lack of en-forcement at the branches.27William Brandertestified that in 1979,and up until he left Graingerin early 1980,therewere only four or fiveRentar drivers who had uni-forms-"andtheywould wear them whenthey feltlike it," and that inMarch or April1980, the drivers here in question"ceased altogether"wearing Grainger uniforms28 It appears that in late1979,Brander of Grainger sent a memo to hissubordinate,Russ Kinnard,asking Rentar to issue a warning letter rela-tive to a brokenseal-seeG.C Exh 61 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe allegation and testimony as to the credit card situ-ation introducesNiedert's role in the Grainger oper-ations.Ted Kraus, operationsmanager atNiedert,testi-fied that Niedert handled the Grainger operation as it didNiedert's 40 otherclients.Drivers fortheir clients, whodomiciled trucks at Niedert, merely park their cars in thestalls next to the trucks, and stated that instructions as tofueling, idling time, and the like, are funneled throughthe customer to the drivers. Niedert had its own proce-dure that drivers were to follow after an accident, andalso some paperwork was to be turned in to Niedert atthe end of each run.Specifically referring to credit cards, Kraus stated thatthe cards are the property of Niedert, but the client'sname appears on the card (here Grainger) for Niedert'sbilling purposes, and to ensure that the card is used forthat one fleet alone. He testified that credit cards aregiven to the customer to dispense to the drivers, and ifthe card is forgotten-Niedert wouldissue apurchaseorder. In sum, Grainger did provide credit cards toRentardrivers.However, those cardswerenotGrainger's.Grainger provided the cards per industrypractice, but Grainger's mere dispensing of credit cardsand their instructions on behalf of Niedert, in no wayinfers that Grainger was a joint employer of the Rentardrivers.I have reviewed the testimony discussed above togeth-er with other evidence described in the facts section ofthis opinion. All this evidence, evaluated in light of theentire record, fails to convince me that a joint-employerrelationship exists in this case, and I find that Graingerhas no day-to-day control over the drivers of Rentarexcept necessary directions through its routine dispatch-ing and accountingprocedures,and in seeing to it thatthere is a full compliance with governmental transporta-tion statutes and regulations,and that Grainger was not ajoint employer with Rentar during the pertinent time pe-riods involved. SeeJohn Breuner Co.,supra;HychemConstruction,169NLRB 274 (1968);OilWorkers (Fire-stone Tire & Rubber),173NLRB 1244 (1968); and alsoTeamsters Local 5 (William Volker & Co.),253 NLRB632(1980) .29It is also alleged that Grainger and TDI were jointemployers.The General Counsel points out that on June 29 and30, 1980, TDI performed services for Grainger, pursuanttoGeneral Counsel's Exhibit 15, by using drivers otherthan the 10 involved here who were laid off by Rentarwhen they rejected the proposalto amend the NationalMaster Freight Agreement, and were not hired by TDI;that the drivers who pulled loads for Grainger and TDIon June 29 received instructions from Grainger; thatGrainger had the authority to route them; and that thelog books of those driverswere submitted to and re-tained by Grainger.29 In several cases cited by the General Counsel-either an employerretainedspecific rights to control or hadequalrights and responsibilities,or couldrequestandtraindrivers, and therefore,such cases are readilydistinguishable on factual circumstances InTroupe LeasingCo.,174NLRB 200 (1969), Chemical Leaman could participate in the hinng ofthe drivers, and also conducted road checks for safety inspections-Grainger could perform neither one of these functionsThe General Counsel also points to the testimony ofRon Formento to the effect thatsinceOctober 13,1980,when 9 of the 10 drivers went to work for TDI,Grainger has collected and verified those drivers' logbooks; that Grainger required the drivers to report acci-dents to the Grainger dispatcher; that Grainger providedday-to-daywork instructions to the drivers; and thatGrainger had the authority to make schedule changes forthose drivers. The General Counsel further introducedtestimony through Lockwood to the effect that since hehas been employed by TDI, Grainger has required himto complete trip cost reports, which he submitted toGrainger; that his tractor still bears the name ofGrainger; that he still calls in to Grainger's dispatcher toschedule runs;that he was given a trailer lock and keyby Grainger to use on his job with TDI; that he usescredit cards issued by Grainger to buy fuel while on theroadand submitshis purchase receipts to Grainger; thathe is required by Grainger to complete and submit logbooks to them; that he receives and submits bills oflading to Grainger; that he is instructed by Grainger toreport mechanicaldifficulties to them; that he receivesinstructionsof other kinds from Grainger while on theroad; that he has called in to Grainger to take time off;that the tractor he drives as a TDI employee is insuredby Grainger; and that Grainger tells him where to fuelhis tractor while on the road.The General Counsel argues that General Counsel'sExhibit 15, the Grainger-TDI service contract, was ineffect during late June 1980, and that paragraph 9 of thatexhibit statesingeneral termsthe extent to whichGrainger controlled the day-to-day activities of TDI'semployees in the private fleet:9. [Grainger] will dispatch, direct the loading andunloadingof vehicles, select routes, direct the driv-ers as to pick-ups, deliveries and other matters relat-ed to the day-to-day operations of the vehicles uti-lized by [Grainger].The General Counsel maintains that the testimony ofLockwood shows in detail how the above clause was ac-tually implemented, and reveals how Grainger and TDIimplementedGeneral Counsel's Exhibit 15, and as such,shows that by virtue of General Counsel's Exhibit 15,they were a joint employer within the meaing of the Actat the times General Counsel's Exhibit 15 was in effect,and since themanner inwhich the contract was imple-mented in October 1980 may relate back to what thecontractmeant inJune, and what the contract meant inJune is relevant in determining joint-employer status, themanner in which the contract was implemented later isnecessarily relevant in determining joint-employer status,and that there is no record evidence that clause 9 ofGeneral Counsel's Exhibit 15 meant something differentin June than it did since October. Further, that if its im-plementation since October shows, as it does, that TDIand Grainger were a joint employer, they must havebeen so in June as well, and the contract itself shows, byitsown terms, that Grainger and TDI were a joint em-ployer in June 1980 even without reference to eventssince October of that year. W. W. GRAINGER, INC.For reasons indicated, I find that there was no joint-employer relationship between Grainger and TDI.In essence, Lockwood and the drivers had negotiateda rider with TDI on June 14, and Lockwood finalized iton June 17, as aforestated. Basically, the nature of thatagreementwas that if TDI could secure the Grainger ac-count, the drivers here in question would work for TDIunder the terms contained in the rider. At this point intime,no contractual relationship existedbetweenGrainger and TDI as Meehan had not returned the serv-ice contract sent to him by TDI. Ron Formento of TDIdid not receive notice of Grainger's acceptance untilsome time around June 25, 1980. However, by the timeGrainger and TDI had entered into a service contract,Lockwood had decided not to honor the rider he andthe drivers had signed, and refused to work for TDI. Asindicated, they refused to work under the terms negotiat-ed and agreed on, and would only work under condi-tions they would dictate to TDI. Nevertheless, in lateJune 1980, Formento was willing to renegotiate withLockwood and the drivers, but they would not do so,and the factremains thatLockwood and the drivers re-fused to honor the rider they entered into with TDI (fur-ther details later), and refused to perform work for TDI.Hence,theycould not have been controlled, supervised,or directed by Grainger.I am also in agreementthat the post-October eventsand testimony fail to establish a joint-employer relation-ship.During the post-October period, TDI had sole re-sponsibility for hiringand terminatingthe drivers leasedtoGrainger. Similarly to Rentar-TDI paid the drivers'wages, withheld and paid state and local taxes and socialsecurity, and paid both benefit payments and workers'compensation premiums.TDI also established the dispatch procedures followedby Grainger, and Grainger's main function was to saywhat load goes where. The drivers report for work atNiedert, they carry credit cards issued by Niedert, andGrainger's name appears on the cards simply for Nie-dert's billing purposes. Since October, Grainger has gen-erally done little more in relation to the drivers thancomply with Federal rules and regulations. By law, theprivate carrier must collect driver daily logs and retainthem for a specific period. The drivers are required toreport accidents to the carrier, and the carrier has a dutyto see that the drivers comply, as detailed earlier. Fur-thermore, the private carrier must retain direction andcontrol over the drivers it utilizes. Here, that meansGrainger informs the driver that a given load is to bedropped at a given location.As indicated previously here, on June 29 and 30, TDIassigneda few of its available employees-not the 10drivers involved in this case-to the Grainger account.When Ron Formento learned again on June 29 thatLockwood and the drivers had refused to honor theirrider, he was forced to take emergency steps, and in sodoing located some of his other drivers and assignedthem to Grainger, but these drivers were not allowed towork for long because when they reported for work atNiedert, they found Lockwood and the other drivers in-volved waiting for them. The TDI drivers were thenharassed to at least some extent, and some were followed113to the Grainger premises where the harassment contin.ued.On June 30, Formento was summoned to the unionhall by Frank Wsol, and while there Formentoagain at-tempted to negotiate with the former Rentar drivers, butthe 10 drivers simply reiterated their stance that theywould not honoranypart of their rider. Formento andGrainger would not accept these demands, and FrankWsol, the Union's business agent, then told Formentothat he had better not send any more trucks out of town,and as a result Formento advised Grainger to park thetrucks.TDI was able to pull only nine loads forGrainger, and these loads were moved in a few hours be-ginning late June 29, and ending in the afternoon of June30.Even accepting the eventsafterOctober 13, 1980, andthe basic contractual relationship between Grainger andTDI starting in late June 1980, there is no evidence thatGrainger had any involvementin the selection or hiringof the drivers employed by TDI. In fact, the evidence isto the contrary. As noted, TDI recruited and hired thedriverswithout any input from Grainger.Similarly,Grainger was not involvedin any discipline.Certainlyon the dates of July 29 and 30, Graingerdid not issueinstructions.Grainger did not even handle dispatching.Ron Formento dispatched the drivers from a scheduledeveloped on the assumption Lockwood and the otherdrivers would respect theiragreement.The Grainger-TDI service contract generally reflectsthe carrier's and the contractor's respective duties underthe Federalregulations.Moreover, the contractdoes notshow that Grainger had authority over themanner andmeansTDI's employees used to perform under the con-tract, nor does it show that Grainger exercised any suchauthority.Grainger and TDI are distinct corporations that havedeveloped independently of each other. They do notshare common ownership, management, personnel, orcontrol.Neither is a captive corporation of the other.Their relationship is based solely on contract. Moreover,Grainger and TDI have never exchanged or inter-changed employees. On occasion, Grainger's supervisorsmay direct drivers on routine matters, but they do notexercise supervisory authority over TDI's employees,and the direction Grainger does exercise is largely man-dated by Federalregulations.As pointed out, TDI is ex-clusively responsible for recruiting, hiring, disciplining,and firing its employees. Grainger and TDI have sepa-rate labor relation policies. The wages and conditionsthat apply to TDI's employees were established throughnegotiations between TDI and the Union, and there is noevidence that Grainger was involved in this process inany way. The Union never requested bargaining ofGrainger, and Grainger is not a signatory of the unioncontract.As indicated, what little control Grainger didhave over the TDI employees was implicit in the servicerelationshipand insufficient to establish coemployerstatus.It is alleged that since about February 3, 1980, Re-spondent Rentar, by its supervisor and/or agent IrwinBrown, coerced employees by threatening them that if 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthey did not accept a change in their form of compensa-tion,Respondent Grainger-Rentar would discontinue itsdriving operation and begin using common carriers.About February 3, 1980, Brown, Lau, some of theGrainger people, and most, if not all, of the private fleetdrivers leased to Grainger held a meeting in efforts toimplement a system of "fixed mileage," using the House-hold Carriers Guide, to prevent driver abuse of the thencurrent system of using odometer miles to determinemileage pay, and also at this meeting some mention wasmade of branch time, as aforestated. Lockwood testifiedthat Supervisor Brown then told them:Ifwe did not adhere to changing this that wewould be out of a job because they would go tocommon carriers and contract carriers and useother means to transport their goods throughout thecountry and we would not have any employmentthere. . , ,3oIrwin Brown credibly testified that at his first meetingin early February 1980, he explained that Rentar waswalking on "thin ice," and that there was "a likelihood"that Rentar might lose the Grainger account because ofthe disparity in miles and the lack of uniformity or stand-ardization and, in the event Rentar lost the account, thenhe "didn't know what the fate of the drivers would be."A few days later a second meeting was held in whichbranch time became a major topic, and Brown then pro-posed 4 hours of free time while waiting at the Graingerbranches, as aforestated, and indicated that all of them,amongst themselves, should come up with a workablesolution in order to maintain the Grainger account, andif not, Rentar would lose the account. The statement at-tributed to Brown by Lockwood on the occasions herein question-is not corroborated by other drivers, and inthe final analysis, I have credited the testimony ofBrown.31Rentar was in danger of losing the Grainger account,and this was the reason Brown met with his employees-to see if together they could come up witha solution,and the credited evidence shows that Brown simply laidout the facts surrounding their difficulties. Rentar hadthe right to institute standardmiles(AAA) under the Na-'°Accordingto GaleLau, it ispossiblethat Brown did tell the driversin earlyFebruary1980, that if they did not agree to a change in the exist-ing collective-bargaining agreements between Rentar and Local 710, thatGrainger"would go common carver and they would have to be laidoff"31 It should be noted that all facts found here are based on the recordas a whole, and on my observation of the witnesses. The credibility reso-lutions here have been derived from a review of the entire testimonialrecord and exhibits with due regard for the logic and probability, the de-meanor of the witnesses,and the teachingofNLRB v. Walton Mfg Co,369 U S 404(1962)As to those witnesses testifying in contradiction ofthe findings,their testimony has been discredited, either as having been inconflict with the testimony of reliable witnesses or because it was in andof itself incredible and unworthy of beliefAll testimony has been reviewedand weighed in the lightof the entirerecord.Furthermore,it should be es-pecially noted that in several instances I have not credited the testimonyand events as recalledby Lockwoodin that his testimony in some areasrevealed considerable discrepancies and was also inconsistent at times,and not as convincing and straightforward as witnesses(Meehan and For-mento)who testified otherwiseA good deal of the General Counsel'scase was introduced through Lockwood, as this record reflectstionalMaster Fright Agreement, and Brown did notneed to threaten. In fact, Lockwood himself testified hebelieved the resultant rider to be fair. Moreover,it is alsonoted that once again it is Lockwood alone who testifiesto some alleged violation, and his testimony should becontrastedwith Brown's, a disinterested witness calledby the General Counsel. Lockwood's story should alsobe viewed with some additional reservations given thefact that nine other drivers who, if Lockwood's story istrue,would have witnessed the alleged threats, but werenot called to testify as to the allegation, and althoughPanunzio testified, he was not asked a single questionconcerning the Februarymeetings.It appears to me that Brown, in both meetings, negoti-ated with his employees in an open and honest fashion inan effort to reach a solution to a problem they all shared,and therefore, under the particular and overall circum-stances here, coupled with the extensive background ofthe two subject matters discussed, and of which the driv-erswere fully aware-Brown's remarks cannot bedeemed violative of the Act.It is further alleged that Ron Formento threatened em-ployees at the June 14 meeting that if they did notaccept an addendum to the Union's collective-bargainingagreement,Grainger would discontinue its private fleetand begin using common carriers.Formento admitted that as part of his proposal on June14 he initially informed the drivers here in question thatthey would have to agree not to be paid for time at theGrainger branches in order to work for TDI.32The General Counsel, of course, relies on the testimo-ny of Lockwood, and in conjunction therewithmaintainsthatFormento interferedwith the drivers' statutoryrights-that the drivers' insistence on being paid forbranch waiting time pursuant to McClaughry's grievancevictory, as aforestated,was clearly protected activity.Moreover, that by informing employees they would haveto give up collectively bargained rights or benefits andaccept the employer's proffered terms and conditions ofemployment-or else suffer termination-violates Section8(a)(1) of the Act. The General Counsel further arguesthat on this occasion Formento was putting the driverson notice that they would have to sacrifice benefits,which they believed were theirs under the NationalMaster Freight Agreement, or else they would not beemployed, and such a statement reasonably tends tointerferewith the free exercise of the drivers' right toadhere to their interpretation of article 51, and therebyinsist on hourly compensation for all time spent at theGrainger branches.Ihave credited Formento's testimony as to what hetold the drivers on the occasion here in question. Thestatementsmade by Formento must be viewed in thecontext of the situation faced by all the individuals at-tending thismeeting.As pointed out, there is no questionbut that by June 14 the drivers had been notified that22 Lockwoodtestified that on this occasion Formento told them if hedid not get his amendment signed(the rider), that he would not get theaccount andthey (Grainger) would use contract and common carriers,and other ways,to distribute their freight, andtheywould be out of ajob W W. GRAINGER, INC.they were facing the loss of their jobs with Rentar, andobviously the drivers recognized they were being givenan opportunity by TDI to become employed if a ridercould be negotiated, which made it economically feasibleforTDI to obtain the Grainger business. As furtherargued by TDI, the drivers had been aware for a numberof months that Grainger was unhappy with the Rentaroperation and the cost of driver services, and as experi-enced truckdrivers they could well appreciate the vari-ous transportation options available to Grainger. Lock-wood admitted in his testimony that with deregulation itmight be cheaper to use common carriers than operate aprivate fleet. Furthermore, as also noted, Formento madeitclear that he wanted to obtain the Grainger businessand that he felt the rider, which he had proposed, wouldbe beneficial to all parties concerned, and, of course, thedriverswere well aware of the fact thatnegotiatingriders to the National Master Freight Agreement was therule rather than the exception in the driver leasing indus-try, and that companies such as TDI had to fashion theirterms and conditions of employment so as to satisfy theircustomers. It further had to be clear to these professionaldrivers that TDI had little or no control over whetherGrainger might,in the final analysis,use common carri-ers or its private fleet.TDI further points out that while the General Counselappears to look at the June 14 meeting as if it were acaptive audience speech in the midst of an antiunioncampaign, the fact ofthe matter is that the meeting wasa collective-bargaining session; that Local 710 had abdi-cated its responsibility to handle the bargaining for itsmembers,and TDI was forced to deal directly with thedrivers themselves,and in this context, and in the midstof reaching an agreement on a satisfactory rider, For-mento stated the obvious-that the drivers would haveto agree not to be paid at the branches in order for themtowork for him (he otherwise would not get the ac-count).The situation here was far different from a setting inwhich similar statements might be made during an orga-nizing campaign,and where such a statement, underthose circumstances,might reasonably be said to have atendency to interfere,but in the instant case we are deal-ing with real and actual financial practicalities that thedrivers fully appreciated and understood.Section 8(c) of the Act provides that the expression ofviews,arguments, or opinions shall not constitute, or beevidence of, an unfair labor practice if such expressioncontains no threat or reprisal or promise of benefit, etc.Certainly, under the controlling circumstances here, For-mento's statement was the expression of a viewpoint oropinion rather than a threat.It is well settled that an em-ployer'sopinion or predication of the possible adverseeconomic effects of being required to abide by a particu-lar union contract is permissible under Section 8(c) ofthe Act.It is alleged in the complaint that since about June 28,1980,Grainger ceased using the truckdriving services ofRentar,and that about June 28,1980,RespondentGrainger-Rentar laid off and/or discharged the 10 driv-ers here in question because these employees supportedand assisted the Union and engaged in concerted activi-115tiesfor the purpose of collective bargaining or othermutual aid or protection.The GeneralCounsel points out that the drivers, pur-suant to the McClaughry grievance victory and their in-terpretation of article 51 of the National Master FreightAgreement,and their refusal in February and June 1980to agree to employer proposals designed to limit oreliminate their right to payment for branch waiting time,constituteunion and/or protected concerted activitywithin the meaning of Board law,and that Grainger thencanceled Rentar'scontract,which resulted in Rentar'slaying the driversoff for thestatutorily prohibited reasonthat the drivers had engaged in the protected concertedactivities as described above.Moreover,thatGraingerwould have canceled Rentar'scontract but for thebranch waiting time controversy,and General Counsel'sExhibit 60,a memo from Meehan to Irv Palluth, showsthat the motivating reason behind the decision to cancelthe Rentar contract was the drivers'pursuit for pay forbranch waiting time,and then Rentar's compliance withthe Joint Committee award in the McClaughry grievancematter.Moreover,thatwhile counsel for Graingerargued throughout the hearing that the branch time con-troversyconstitutedaninsignificantportionofGrainger'smotivation in so acting,the record evidenceshows otherwise,and Grainger was far more than insig-nificantly concerned with the branch waiting time con-troversy.The GeneralCounsel points out that in For-mento'svery firstmeeting with Meehan,considerablediscussion resolved around branch time,and by Formen-to's second meeting with Meehan in May 1980, it ap-peared that Grainger's decision to seek a replacement forRentar was based in large part,if not exclusively, on itsdesire to not have to pay the drivers for time spent atthe branches,and this decision was not based on the pur-ported "mileage"issue inasmuch as the mileage issue wasresolved on March 12,1980-prior to Meehan's decisionto cancelthe Rentar contract and prior to his decision toreplaceRentarwithTDI.Moreover,the fact thatGrainger,as of April 21,1981, had still not yet reim-bursed Rentar for all of branch waiting time paid to pri-vate fleet drivers prior to June 28,1980, shows that thebranch waiting time controversy was not a minor disputeat all, and indeed,the branch waiting matter was a majorarea of dispute that eventually resulted in the cancella-tion of the Rentar contractand the layoffof the 10 al-leged discriminatees here Furthermore, argues the Gen-eral Counsel, there can be no dispute but that Graingerwas fully aware of the impact thatMcClaughry's griev-ance victory would have on it economicallyby virtue oftheRentar contract-thatGrainger knew that Rentarwould have to pay the private fleet drivers for branchwaiting time,and that Grainger, pursuant to the Rentarcontract,would haveto reimburse Rentar for those newcosts.This recordshows that Grainger had become disen-chanted with Rentar several months before the branchtime controversy flared.Moreover,a constant turnoverof topRentarpersonnelhad caused problems atGrainger.By late 1979,Matt Burger was no longer ac-tively involvedwith theGrainger account,and this 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrecord shows that the revolving door of top managers atRentar resulted in very poor communications. True,Grainger had initially chosen Rentar primarily on thebasis of cost, but as this record reflects,an ongoing busi-ness relationship requires more than low costs-it re-quires good service, trust, and confidence, and it is quiteobvious that by 1980, Rentar had lost Grainger's confi-dence. In fact, as early as December 1979, Meehan beganscouting around for a replacement for Rentar, severalmonths before the branchtime issue,and Meehan hadasked Brander to line up interviews with other leasingcompanies, and in January 1980, those interviews wereconsummated,33 but during this period Irwin Brown ofRentar was working to patch things up with Grainger.As set forth, the mileage problem is a primeexample-Grainger had been trying for many months to haveRentar do something to control the theft of miles on itsrunsastheexaggeratedmileageclaimsboostedGrainger's costs, but the cost-plus nature of the servicecontract between Grainger and Rentar served as an in-centive for Rentar's lack of action. Therefore,as indicat-ed previously here, Rentar kept coming up with delaysas to why standardized mileage could not be implement-ed. In fact, Meehan did not discover until the spring of1980-from Formento and Schousen-thatRentar al-ready had the right to institute fixed miles under the Na-tionalMaster Freight Agreement, but Meehan did notlearn this from Rentar. Moreover, Grainger was neverable to get the type of standardization in miles that itwanted and a hybrid system was substituted. Meehanalso believed that Rentar was a company in other troubleas he had heard of an FBI investigation and a large law-suit involving Rentar (G.C. Exh. 60).Meehan stated that the branch time controversy wasjust part of the reason for the cancellation of Rentar'scontract. As this record shows, for many years Graingerhad never paid for branchtime-that is,timespent at abranch not working-this was the established practicegenerally recognized by Rentar and the drivers, and onlyon a rare occasion would a driver claim such time. ThentoGrainger's surprise,Gale informed Grainger in thespring of 1980 thatalltime at the branches was to bepaid. Lau informed Meehan that the drivers won this ina grievance, but Grainger was unable to obtainimmedi-ate documentation on this grievance.Meantime, during May and June 1980, Meehan hadfound a replacement for Rentar at a lower cost. More-over,Grainger's new tentative contract with TDI dif-fered markedly from the Rentar contract-TDI added a$27-per-week per-employee service charge-and this flatfee arrangement avoided the cost-plus problems Graingerencountered with Rentar's 7-percent surcharge. TDI alsofavorably impressed Meehan as a professionally run busi-nesswith established ties to Grainger through its parentcorporation.34There is no evidence in this record showing thatGrainger canceled Rentar specifically because of thedrivers themselves. On the contrary, Grainger took noaction to see that Rentar laid off the drivers and, of33 See Grainger Exh 35(a)34 See againG C Exh 60course,Grainger had no way of knowing whetherRentar would assign the drivers, here involved, to itsother accounts. In fact, as pointed out, Grainger gaveTDI its okay to negotiate with the very same driverswho had worked for Rentar. There was no persecutionof the drivers by Grainger. In the finalanalysis, I am inagreement that Bill Meehan simply made a sound busi-nessdecision based on escalating costs, poor perform-ance, and lack of trust and confidence in Rentar.35It is, of course, well established that a discharge maybe for good cause or bad cause, or no cause at all exceptthat a discharge is unlawful when the real motivatingpurpose is contrary to the prohibitions of Section8(a)(1)or (3) of the Act. The controlling Board decision onburden of proof in this proceeding isWright Line,251NLRB 1083 (1980). InWright Line,the Board estab-lished the following causation test in all casesallegingviolationsof Section 8(a)(3) or violations of Section8(a)(1) turningon employer motivation. First, it requiresthat the General Counsel make a prima facie showingsufficient to support the inference that protected conductwas a "motivating factor" in the employer's decision.Once this is established, the burden will shift to the em-ployer to demonstrate that thesameaction would havetaken place even in the absence of the protected con-duct.I am in accord that the General Counsel in theinstantcase made a prima facie showing sufficient to support theinference that the union activities (the branch time griev-ance)was a motivating factor in the decision byGrainger to change its driverleasingcompanies, but Ihave further found that Grainger had legitimatebusinessreasons for its actions. Therefore, I must decide whetherGrainger has proved that it would have taken those sameactions even in the absence of the protected conduct,36and I find, for all the reasons noted here, that Graingerhas met its burden of proof, and I am satisfied that be-causeof the economic and other legitimate reasons forthe cancellation of Rentar-Grainger would have takenthese same actions even in the absence of the drivers'protected activities.Accordingly, I have found that thereasons for discharging the drivers were not pretextual,but served a legitimate business purpose, and while therewas considerable concern by both Grainger and Rentarover the branch time issue, the terminations would havetaken place even in the absence of this protected activity.Nor does the Union have a legitimate complaintagainstRentar.The drivers' basic complaint was thatthey lost their jobs because of Grainger's decision to dis-continue its contract with Rentar, and Rentar did lay offthe driversas a resultof Grainger's decision, but, underthe collective-bargaining agreement, Rentar was entitled35Meehan testified that his decision to terminate the contract withRentar stemmed froman accumulationof everything Their inability to controlthings,to get the standard miles into help us with our operation, just gener-ally,we thoughttheywere not in a good position The dnvers madeitopen they did not like Rentar and that was quite known I don'tthink anyone, particularly, liked Rentar No one on my staff felt theyhad that much confidence in them or were pleased with their serv-iceThe drivers didn't Just a poor situation36 SeeLittonSystems,258 NLRB 623 (1981) W. W. GRAINGER, INC.to lay off the drivers because of lack of work. It is notalleged that Rentar had work for the drivers and stilllaid them off, nor did the drivers point to any contrac-tual duty that Rentar may have breached by laying themoff.On the contrary, the drivers were well aware of theindustry practice of "barn seniority," and despite aware-nessof the practice, and being cognizant of its effects, nogrievance was filed concerning this matter.37It isfurther alleged that since about June 29, 1980,Grainger refused to honor its contract with and use thetruckdriving services of TDI; that since the above dateTDI and/or Grainger-TDI engaged in the conduct de-scribed above because the employees therein supportedthe Union, and engaged in concerted activities for thepurpose of collective bargaining or other mutual and/orprotection.The General Counsel maintains this record shows thatthe drivers here involved were supposed to have begunwork for TDI on June 29, 1980, but they rejected For-mento's proposed rider that day and, for that reason atthat time, he refused to hire them as TDI employees, andby refusing to hire the former Rentar employees for theprohibitedmotive shown in the record, TDI andGrainger violated Section 8(a)(3) of the Act.The General Counsel further points out and arguesthat no other conclusion can be reached especially inas-much as Formento admitted that he was trying to getthe drivers to agree to amend the National MasterFreight Agreement and that he did not hire them be-cause they refused to do so; nor can it be said that thedrivers "reneged" on any agreement and that Formentotherefore lawfully refused to hire them for so "reneg-ing"-that there was no agreement to "renege" on tobegin with-and thisis sofor four reasons- (1) Riders arebetweentheUnionand the Employer, and when For-mento told Frank Wsol that he wanted to negotiate arider to the National Master Freight Agreement, Wsolmade it clear to Formento that TDI would have to paythe drivers no less than Rentar was paying them and thatalldriverswould have to agree to any proposal For-mento would offer. Moreover, argues the General Coun-sel,Formento offered the driverslessthan Rentar waspaying them because hisinitialoffer was that they not bepaid for any branch waiting time, and then later offeredthat they be paid for all but the first 3 hours of branchwaiting time. Furthermore, not even Formento couldclaim thattheUnionapproved the rider because there isno record evidence that it ever did and the evidence iswholly to the contrary-that under the terms of the Na-tionalMaster Freight Agreement amendments to thatagreement must be approved by the Union (art. 2, sec. 5and art. 40, sec. 4 of G.C. Exh. 4), and Formento's testi-mony shows that Local 710 didnotagree to be bound by37Each "barn," that is, each customer or client of a driverleasingcompany (such as Grainger was to Rentar) maintained a separate seniori-ty list.Thus, the over-the-road fleet drivers whom Rentar leased toGrainger had seniority only with the Grainger "barn " They did nothave seniority with Rentar as such and clearly had no seniority withRentar's other customers or clientsTherefore, those drivers had nostandingin the event that they were laid off from the Grainger "barn," to"bump" a driver with less overall service time as a Rentar employee whomay have been assigned to the "barn" of another customer or client ofRentar117the terms of TDI's proposed rider, and Wsol indicated tohim that they had a problem with the rider and that thedriverswere not agreeing, and he had better get it"straightened out"; that eventhe languageof the rideritself (see G.C. Exh. 16(b) or TDI Exh. 7) shows thattheUnionwas to execute the rider if it agreed to it and thereis no record evidence whatsoever thatthe Unionever ex-ecuted a copy of the rider. (2) Lockwood, the allegedsteward, did sign a copy of the rider (G.C. Exh. 16(b)),notTDI Exh. 7, but the fact doesnotbind the Union-that Lockwood, even if the union steward, had no au-thority to negotiate collective-bargainingagreements oramendmentsthereto nor did he have authority to bindthe Union in regard to such matters-that article 4 of theNationalMaster Freight Agreement clearly defines andexpresslylimits the role of the union steward, and no-where in that article is the steward empowered to agreeto amend the agreement,38 and article2, section 5 of theagreement sets forth a lengthy procedure for obtainingunion approval of new riders to the agreement and no-where in that article is the "agreement" of the stewardinlieu of union approvalstated to be sufficient to constitutecompliance with the provisions of that article. Moreover,after at first indicating that he would agree to Formen-to's proposal, one of the drivers, Lockwood, revoked hisacceptance of that proposal, and nowhere in the recordis it suggestedthat he had no right to do so,and sinceany rider would have to be approved by the Union, andLockwood revoked his acceptance of the rider before itwent to the Union for its approval, there isno reason inlaw, logic, or fairness that it need, should, or could befound that his revocation of his acceptance of the riderwas of no effect. Consequently, notallof the drivers ac-cepted Formento's proposal. (3) If TDI Exhibit 7 is the"real" nder thatwas signedby the drivers on June 14and Lockwood on June 17, then there is all the morereason to conclude that there was no agreement becauseLockwood is theonlydriver who signedanyagreementon June 17-that the agreement he signed on June 17was not shown to, nor was it signed by, the other driv-ers-that the drivers on June 14 tentatively agreed togive up pay for the first 3 hours of time spent at theGrainger branches but Lockwood, without any authorityto do so, supposedly signed TDI Exhibit 7, which pro-vides that the drivers give up pay for the first 3-1/2hours of time spent at the Grainger branches. Thus,maintainstheGeneralCounsel, if Respondents hereclaim that TDI Exhibit 7 is the "real" nder, then onlyone driver, Lockwood, ever agreed to it, and he subse-quently revoked that acceptance. (4) Furthermore,arguestheGeneralCounsel, if the record evidenceshows anything, it shows that on June 14, prior to thedrivers' tentativelyagreeingto Formento's 3-hour pro-posal,Formento unlawfully threatened the drivers insewsol testified and the National Master Freight Agreement showsthat Local 710 stewards are not elected by their coworkers, but insteadare appointed by the Local 710 executive board The General Counselmaintains there is no record evidence that Lockwood wasin factappoint-ed by the Local 710 executive board to be the steward for the privatefleet bargaining unit,butassumingthat he was so appointed,the fact re-mains that as a steward he had no authority to negotiate collective-bar-gaining agreements or riders thereto 118DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDviolation of Section 8(a)(1). Thus, if there was any agree-ment reached, it was pursuant to the coercion of an un-lawful threat.In his conclusion the General Counsel states that therewasno agreementto "renege" on, and that consequentlyTDI did not refuse to hire the drivers because they "ren-eged" on any agreement-clearly, TDI refused to hirethe drivers because the drivers refused to amend a col-lective-bargaining agreement, an act that drivers couldlawfully refuse to perform, and which constitutes pro-tected, concerted, and union activity under Board law,and an act which under the existing agreement theycould not have performed in any event. In sum, TDI un-lawfully refused to hire the drivers on June 29, 1980, asthe amended complaintalleges.First of all, turning to the argument by the GeneralCounsel that there was no agreement or rider for thedrivers to "renege" on.When Formento learned that he had a good chance ofgetting the Grainger account, he arrangedameetingwith Frank Wsol and that meeting occurred on June 10,1980.Formento and Wsol discussed TDI's proposedrider and some of the problems Rentar had had atGrainger-then Wsol told Formento, "There has beensome problems over there, if you can go in and straight-en it out and get the drivers to agree, as far as I'm con-cerned, we have an agreement." Formento testified thatthis statement was repeated during the course of theirconversation. It is also noted that this was not the firstoccasionWsol had assumed the posture that what wasokay with the drivers was okay with him-he had takenthis same stance with Gale Lau concerning Rentar's pro-posed rider back in late 1979, as aforestated. Moreover,thiswas not the first time Ron Formento had dealt withWsol and the Union on matters of this kind, and Wsol'spractice on occasions was to allow the drivers to decidefor themselves on addenda or riders to the NationalMaster Freight Agreement. Certainly, Wsol's actions andstatements imbued Lockwood and the drivers with ap-parent authority to enter into the rider here in question,and it is a reasonable inference that his actions also con-veyed thesame impressionto Ron Formento. Moreover,Lockwood was no stranger to bargaining either. He hadbeen elected union steward with the knowledge and ac-quiescence of Wso1,39 and as steward he was chairmanof the committee that negotiated with Irwin Brownabout the mileage problem when the routes and milestraveled with Grainger loads becamean issue,and it wasLockwood who drew up routing instructions. Moreover,at the first meeting between TDI and the drivers, it wasLockwood who, as union steward, actedas spokesman.It is obvious that, from Ron Formento's standpoint, heknew that Wsol was allowing the drivers to negotiatethe proposed rider, and that Lockwood was the stewardand spokesman for the dnvers-neither Wsol nor Lock-wood told him otherwise, but on the contrary, Wsol'sand Lockwood's actions could only serve to confirm that99Lockwood testified that back in February 1979, he was electedunionsteward with a vote of the other dnvers, and that Gale Lau so in-formed Frank WsolLockwood had authorityto negotiate and sign abindingaddendum.As previously indicated here, on June 14, TDI and thedrivers engaged in lengthy point-by-point discussionsover every aspect of the proposed rider (TDI Exh. 6),and eventually they were able to work out a basic agree-ment.However,certain changesremained to be made inthe finalagreement-it appears there were typographicalerrors in the proposal,one clausehad to be added to therider, and the branch time compromise needed to be in-corporated. As noted, the compromise provided that thedrivers would receive pay at the branches after 3 hoursof off-duty time, and the parties agreed that Formentowould incorporate the changes into the final rider. Allthe drivers,with the exception of Lockwood, thensigned the rider, but it was further agreed that Lock-wood would review the revised rider and sign it if hefound the changes acceptable or if there were not radicalchanges-and this would complete thesignatureprocess.Formento then returned to his office, had the revisedrider typed, and tried to sell it to Grainger, but as a com-promise to Grainger the branch time provision was ad-justed to 3-1/2 hours, and this was the rider presented toLockwood. When Lockwood arrived at TDI's office onJune 17, he was accompanied by driversPanunzio andSites,and they were met by Formento and Duffy. Lock-wood was shown the rider (TDI Exh. 7) and he re-viewed it. Some discussion then ensuedconcerning ques-tionsLockwood had come up with in the interim, butthe change in the branch time provision was pointed outtoLockwood and discussed, and when Lockwood ini-tially balkedat signing,the other drivers pointed out toLockwood that he had been given authority, and thenPanunzioadded, "Well, what the heck, we have alreadyagreed to the three hours, we might just as well agree tothree and one-half hours. It won't make that much differ-ence."Lockwood then signed his name above the word"Steward"on page sixof the rider. At the conclusion ofthismeeting,Formento and Duffy were not the onlyones who believedan agreementhad been reached. Pan-unzio testified:Q. Mr. Panunzio, when you left Mr. Formento'soffice,Igather you left withMr. Lockwood andMr. Sites?A. Yes, sir.Q. As far asyou were concerned, the rider hadbeen agreed to, at that point?A. Yes, sir.Lockwood, too, by his actions indicated that he believedhe had entered into a contract on behalf of the Union.As suggested-one does not try to get out of a contractunless onehas first entered into a contract.Lockwood testified that later he decided he did notlike any part of the rider and called Wsol in an effort toescape fromit.Iam in agreementthat his disclaimercame too late-the rider was fully negotiated and final-ized beforeWsol and Lockwood suddenly discoveredLockwood's lack of authority. As noted,atno timeduring negotiationsdid the Union give TDI any noticethat Lockwood's authority was limited. The Union had W. W. GRAINGER, INCclothed Lockwood with ostensible authority to act for it.Consequently, when agreement was reached on all theterms of a contract and Lockwood signed the draft, theUnion had the duty to implement it. If an agent for oneof the parties to bargaining negotiations has only limitedauthority to negotiate, this limitation must be disclosedto the other party before agreement is reached.40 Fur-thermore, the Board has held thata union isbound bythe acts of its representatives when such representativesare held out to possess authority to negotiate or deal onbehalf of the union. InTeamsters Local 85 (Tyler Bros.Drayage),206 NLRB 500 (1973), the Board held that theunion violated Section 8(b)(3) of the Act when it refusedto reduce to writing an agreement that was reachedorally between the employer and the union's businessagent-there,Air Land decided to cease performingtrucking services under permit from the Civil Aeronau-ticsBoard.Tyler,another trucking company,wasawarded the contract to perform those services. Tylerand Air Land officials met with theunion's businessagent to determinethe effects of the transaction on AirLand's seven drivers. The businessagent statedthat thebusiness manager could not attend the meeting but thatthe agent would represent the union. The parties reachedan agreement as to the hiring and seniority of the driversin question. Thereafter, the drivers protested to the uniontheir unhappiness with the agreement. The union thenmet with the employers and refused to execute the agree-ment, stating that the business agent did not have author-ity to negotiate such an agreement.The Board, in holding and agreeing that the union wasrequired to execute the agreement, stated that Section2(2) of the Act holds a labor organization responsible forthe acts of its agents just as an employer is so responsi-ble.The Board further stated that Section 2(13) of theAct, in determining the agent's authority, provides "thequestion of whether the specific acts performed were ac-tually authorized or subsequently ratified shall not becontrolling." In so holding, the Board, 206 NLRB at507, paraphrased what the Ninth Circuit Court of Ap-peals stated inNLRB v. Industrial Wire Products Corp.,455 F.2d 673, 679 (1972), as follows:To hold otherwise, would be tantamount to raisingto dignity the argument proffered by the union andthus sanction the investiture of ostensible authoritywithout any consequences resulting therefrom. Nei-ther can negotiators charged with the ultimate re-sponsibility of approving or rejecting collective-bar-gaining agreementsbe permitted to remain mute inthe presence of a negotiated accord and to later letthem catch their tongues at a moment they deemmost likely to frustrate the progress that has culmi-nated in agreement.For thesame reasons,Local 710,in the instant case,cannot be permitted to stand aloof and repudiate anagreement about which its members later have secondthoughts.40 SeeAdams Iron Works,221 NLRB 71, 78 (1975), andother casescited therein119There is alsoargumentand testimony in this record inan attemptto discredit the rider signed by Lockwood inimplying that pages were exchanged after he signed therider, but, as noted, it is difficult to believe that For-mento andDuffy, who I have found were reliable wit-nesses,could be engaged in a successful business oper-ation,regularly dealing with unions, if they went aroundaltering collective-bargaining agreements.Furthermore,Lockwood, who was handed a rider by Formento andDuffy, could not produce his copy.The General Counsel further maintains that at theirmeeting inJune,Wsol made it clear to Ron FormentothatTDI would have to pay the drivers noless thanRentar was paying them(allbranch waiting time on thebasis of the McClaughry grievance). With this contentiontheGeneral Counsel is actually attempting to establishthat TDI was required to adopt the terms and conditionsof employmentexistingat Rentar (the predecessor) priorto Rentar's lossof the Grainger contract.The Supreme Court held inNLRB v. Burns SecurityServices,406 U.S. 272 (1972), that a successor employer isnot required to observe the substantive terms of thepredecessor'scollective-bargainingagreementwith aunion.It further held that "a successor employer is ordi-narily free to set initial terms on which it will hire theemployees of a predecessor .. ." because itisnot usual-ly "evident . .. that the bargaining representative repre-sents a majority of the employees" until the purchaser"has hired his full complement of employees.. . ." 406U.S. at 294-295.The evidencein the instantcase shows that TDI couldnot take over the Rentar business under the same termsand conditions of employmentexistingatRentar, andTDI had the right to attempt to obtain terms and condi-tions of employment that would permit it to secure thebusiness.Moreover, in the instant case thereis no allega-tion that TDI was a successor to Rentar, and certainly,as pointedout, if a successor under certain circumstanceshas no obligation to adopt the terms and conditions ofemployment of its predecessor, a competitor such as TDIcannot be held to have such an obligation, and the Boardhas so held inTriangleMaintenance Corp.,194 NLRB486 (1971), a case quite similar to the instant case. In theabove case, Triangle was the successful bidder for janito-rial services at the Kennedy Airport in New York, andwhich services had been performed previously by Allied,its competitor. The employees of Allied were represent-ed by TWU. Triangle had submitted its bid for the busi-ness in thebelief that it would be able to apply its collec-tive-bargaining agreementwith anotherunion,and thatcontract contained lower wages and benefits than theTWU contract. But when Triangle took over the busi-ness,TWU demanded that Triangle hire the former em-ployees of Allied and conform to the TWU collective-bargaining agreement.Triangle responded that it wouldbe willing to hire the former Allied employees, but thatthe wages would have to conform to its other collective-bargaining agreement.TWU then declined this offer, andTriangle hired a new crew of employees. The Boardheld and agreed that Triangle had no statutory obligationto hire the Allied employees and that its failure to hire 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthose employees was not discriminatory. The Boardnoted that Triangle,as isthe case with TDI, was willingand ready at all times to hire the TDI employees, albeitat wage rates lower than those set in the TWU contractwith Allied, and the Board stated, "This falls far short ofestablishingdiscriminatory refusal to hire, particularly asTriangle's bid for the contract was premised on its hy-pothesis that it would be paying wage rates based on itscontract with Local 32-B."I am in agreement that in the instant case TDI wasalso willingand ready to hire the former Rentar driversand actually negotiated a contract with those drivers as aprelude to their anticipated hire-and, as in theTrianglecase, the failure to hire the employees was motivatedsolely by TDI's hypothesis that it could obtain theGrainger account only if it could operate under the ridersuch as it actually had negotiated with the drivers duringtheirmeeting in mid-June, and indeed TDI's hypothesiswas accurate because Grainger declined to give TDI theaccount without a satisfactory rider (3-1/2 hours of freetime at the branches).In the final analysis, TDI refused to hire the drivershere in question because they insisted on setting theirown terms and conditions of employment and whileTDI, because it was a party to the National MasterFreight Agreement, could not unilaterally set its ownterms and conditions of employment, it still had the rightto attempt to negotiate terms and conditions that weresatisfactory to its prospective customer, and failing tosecure such terms, TDI would then have the right to de-cline the Grainger business. As it turned out, TDI didnot have to refuse to accept Grainger's business becauseGrainger refused to give it to them. Moreover, thereason the drivers were not hired by TDI was that theyhad reneged on the rider each of them had signed, asaforestated. The TDI rider was arrived at through openand honest negotiations on the part of Ron Formentoand the drivers, but later Lockwood, without even con-sultingthe other drivers who had signed the rider, uni-laterally took steps to kill the agreement and thus sub-vert the bargaining process. Clearly, the drivers wouldhave been hired if they had honored their cider withTDI, but even then, on June 29, Formento was willingto alter the terms of the rider if the parties could reach acommon understanding, but the drivers flatly refusedeither to negotiate or to honor their agreement. As point-ed out, the drivers were aided in this undertaking byFrank Wsol who had sanctioned the whole process inthe first place by advising Formento that whatever thedrivers agreed to was fine with him. Obviously, it wasLockwood and the drivers who refused employment,and it was Frank Wsol's statement regarding movementof trucks that prevented Grainger and TDI from operat-ing undertheir contract. For the reasons given, I findthatTDI and Grainger have rebutted the General Coun-sel's case by establishing valid reasons for not hiring thedrivers.The General Counsel further alleges that Grainger-Rentar engagedin the acts and conduct described abovewithout prior notice to the Union, and without havingafforded the Union an opportunity to negotiate and bar-gainas the exclusive representative of Respondent em-ployees regarding the decision and/or the effects of suchacts and conduct, and thereby violated Section 8(a)(5)and (1) of the Act.The General Counsel points out various Board andcourt decisions holding that when an employer partiallygoes out of business, he must bargain with the unionabout the decision to close the plant as well as the effectsof the closing on the employees, and argues that in theinstant case Grainger-Rentar partially closed its facility,and therefore was under a duty to bargain with theUnion about its decision to do so as well as the effects ofthat closing on bargaining unit employees.Moreover,that Grainger's over-the-road private fleet operation withRentar,which was only one of Grainger's operations,was closed as of June 28, 1980-that Rentar had ac-countswith other motor carriers and Grainger stillshipped freight to its branches, but the Grainger-Rentarentity,which had employed Lockwood,Panunzio, andthe other over-the-road private fleet drivers here in ques-tion, ceased to exist, and it was not until October 1980,that the over-the-road private fleet operation, then underthe supervision and control of Grainger-TDI, was recon-stituted and back in business.The General Counsel maintains that two SupremeCourt cases and one Board case form the basis for the8(a)(5) violation shown by the recordhere-FibreboardCorp. V.NLRB,379 U.S. 203 (1964);TextileWorkers v.Darlington Co.,380 U.S. 263 (1965); andOzark Trailers,Inc.,161NLRB 561 (1966), in which the Board held thatan employer that failed to bargain over the decision toclose part of its business operations violated Section8(a)(5) of the Act despite evidence that the decision wasfor purely economic reasons.Finally, the General Counsel points out that Graingercanceled the Rentar contract, thereby closing the over-the-road private fleet operation, because of the drivers'having engaged in concerted and union activities, acced-ed to the drivers' and the Union's demands, and com-pliedwith their requests for payment of branch waitingtime pursuant to article 51 of the National MasterFreight Agreement and the McClaughry grievance vic-tory, and moreover, that Rentar never bargained as aseparate entity independent of Grainger with Local 710regarding the decision to lay off the drivers or the ef-fects of the layoff of the drivers; and that apart fromconsiderations of motive-stands the duty of Graingerand Rentar to bargain with the Union over the decisionand effect of the layoffs per se; that under Board law arespondent has a duty and obligation to notify, meet, andbargain with the collective-bargaining representative ofits employees regarding a layoff of those employees, andwhen it fails to do so, violates Section 8(a)(5) and (1) ofthe Act.The Supreme Court has recently dealt with an em-ployer's duty to bargain in a related setting.FirstNation-alMaintenance Corp. v. NLRB,452 U.S. 666 (1981). Inthis case the Court held that when economic reasonscompel an employer to decide whether to shut down apart of its business, the employer's need to operate freelyoutweighs any incremental benefit that might be gainedthrough a union's participation in the decision making. W. W. GRAINGER, INC.121The Court assessed the relative needs of unions and em-ployers in such circumstances and found that the myriadfactors an employer must consider and be prepared to re-spond to necessitate unencumbered freedom of operation.While recognizing that unions have legitimate concernsabout job preservation, the Court concluded that eco-nomic exigencies faced by an employer, which mayhinge on timing, secrecy, and flexibility of action, neces-sitate untrammeled authority to act. Thus, as the Courtinstructed at 686:We conclude that the harm likely to be done toan employer's need to operate freely in decidingwhether to shut down part of its business purely foreconomic reasons outweighs, the incremental benefitthatmight be gained through the union's participa-tion in making the decision and we hold that the de-cision itself isnotpart of § 8(d)'s "terms and condi-tions . . . over which Congress has mandated bar-gaining.FirstNational Maintenance Corp.was party to a contractwithGreenpark Care Center, and under the contractFirstNational provided maintenance services to Green-park, but a dispute arose concerning the size of the man-agement fee, and First National canceled the contractand then terminated its employees who had been as-signed to Greenpark. Moreover, First National refusedto bargain with the employee's union over the decisionto cancel the Greenpark contract. The Court at 676began its analysis by noting that although the Act man-dates bargaining over wages, hours, and other terms andconditions of employment, "Congress had no expectationthat the elected union representative would become anequal partner in the running of the business enterprise inwhich the union's members are employed." The Courtcontinued: id. at 678.Management must be free from the constraints ofthe bargaining process to the extent essential for therunning of a profitable business. It also must havesome degree of certainty beforehand as to when itmay proceed to reach decisions without fear of laterevaluations labeling its conduct an unfair laborpractice.Congress did not explicitly state whatissues of mutual concern to union and managementit intended to exclude from mandatory bargaining.Nonetheless, in view of an employer's need for un-encumbered decisionmaking, bargaining over man-agement decisions that have a substantial impact onthe continued availability of employment should berequired only if the benefit, for labor-managementrelations and the collective-bargaining process, out-weighs the burden placed on the conduct of thebusiness.The General Counsel argues thatFirstNational Main-tenance Corp.isdistinguishableon its face from the in-stant case inasmuchas here, when Grainger decided toterminatethe Rentar contract, it had every intention ofreplacing Rentar and continuingits over-the-road privatefleet operation as is shownby its thenongoing negotia-tionswith TDI; that here, unlike in the cited case,Grainger's "sole purpose"was not to reduce its "eco-nomic loss," andthe record here shows that Grainger re-sisted alldrivers' attempts to obtain payment for service,which they reasonably believed they were entitled to becompensatedfor, and that this was Grainger's "sole pur-pose" in cancelingthe Rentar contract; that here,unlikethe citedcase,the Union could exercise some "control"over the economic issues bybargainingwith Rentar andGraingerconcerningrevisions of article 51 of the Na-tionalMasterFreight Agreement-more than advice andconcessions-Local 710 could have offered a bona fidesolution to the branch time controversy. Moreover, asfurther argued by the General Counsel, nothing in thisrecord suggeststhat Local 710 would have been reluc-tant to engage in discussions,but to the contrary, thisrecord shows that Local 710 was denied the opportunityto partakeinmeaningful discussionsat the time whensuchdiscussionsmight have made a difference, and thatin view of the foregoing, the applicability ofFirstNa-tionalMaintenanceCorp.to the instantcase is,at best,doubtful, even if it be concluded that the cancellation ofthe Rentarcontract was economically motivated. Fur-thermore, in view of the record evidence of Grainger'shostility toward the drivers for their havingengaged inthe protected act of insisting on pay for branch waitingtime,FirstNationalMaintenanceCorp.,becomes whollyirrelevantto this matter as the Court itself observed, 452U.S. at 682:... the union's legitimate interest in fair dealing isprotected by § 8(a)(3), which prohibits partial clos-ingsmotivated by antiunion animus, when done togain an unfairadvantage.TextileWorkers v. Darling-tonCo.,380 U.S. 263 (1965). Under § 8(a)(3) theBoard may inquire into the motivations behind apartial closing.An employer may not simply shutdown part of its business and mask its desire toweaken and circumvent the union by labeling its de-cision "purely economic."Thus, although the union has a natural concernthat a partial closing decision not be hastily or un-necessarily entered into, it has some control overthe effects of the decision and indirectly may ensurethat the decision itself is deliberately considered. Italso has direct protection against a partial closingdecision that it motivated by an intent to harm aunion.Therefore, First National did not violate the Act when itrefused to bargain with the union over its economicallymotivated decision to cancel the Greenpark contract. Iam in agreement that this decision recognized the futilityof involving the unionina bargainingprocess thatcannot affect management's decisions.In the instant case, Grainger, out of legitimate businessconsiderations,made a decision to cancel its contractwith Rentar. As noted previously here, it is uncontradict-ed that Grainger's business was in decline, and particu-larly in the midwest where the private fleet here in ques-tion operated. In such a situation, an employer clearly 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhas the right to take steps to cut economic losses.J.N.CeazanCo., 246 NLRB 637 (1979). Moreover, not onlywas businessdeclining, but Grainger found that the costof doing business with Rentar wasescalating,and Ren-tar's servicewas also indecline with constantmanage-ment turnover,which caused further problems forGrainger-on occasions whenRentar made a manage-ment change-Grainger would then have to start againin its efforts to have problems resolved.As more fully set forth in the brief submitted byGrainger-it would have been pointless for Grainger tohave initiatedbargainingwith Local 710-even if theUnion had dropped its demands for branch time pay-Grainger's basic problems with Rentar would have per-sisted, and indeed, Grainger's disaffection with Rentar(mileage)predated the emergence of the branch timeissue,as aforestated, and the Union could not resolveRentar's revolving-door style of management, nor couldit facilitatelinesof communications between Rentar andGrainger.Most importantly, bargaining with Local 710could not restore the trust and confidence Meehan andGrainger had irrevocably lost in Rentar's ability to dotheir job.Iam in agreementthat the problems and conflictsGrainger had with Rentar were beyond the control oftheUnion, and they were matters unique to theGrainger-Rentar business relationship. The Union couldchange neither Rentar'smanagementstyle nor the wayGrainger felt aboutit.Bargainingwith the Union wouldonly be an exercise in futility, and the Act does not re-quire futile gestures.4 i Furthermore, as also indicated,Grainger had never been involved in the internal man-agement of Rentar. The drivers were Rentar employees,covered by a collective-bargaining agreement signed byRentar,and only Rentar could reassign the drivers.Grainger had no jobs for truckdrivers and had neitherthe desire nor the expertise to run a trucking operation.Again, it would have been futile for Grainger to engagein bargainingwith the Union.In essence,I have conclud-ed under the circumstances here, that bargaining overmanagementdecisions in the instant case was not re-quired in that the burden surrounding the conduct ofrunning thebusinessoutweighs the collective-bargainingprocess, and, for the reasons set forth, the business deci-sion by Grainger was not masked as "purely economic,"nor was it a subterfuge in order to weaken and circum-vent the Union.FirstNationalMaintenanceCorp.,supra.See also U.S.Contractors,257 NLRB 1180 (1981).The General Counsel argues that the Union wasdenied the right of meaningful discussions, but I have re-jected this contention as it is well established that it isincumbent on a union, that has notice of an employer'sproposed change intermsand conditions of employmentto timely request bargaining in order to preserve its rightto bargain on that subject. The union cannot be contentwithmerely protesting the action or filing an unfairlabor practice charge over the matter.41UnlikeFirstNationalMaintenance,the termination of the driverswas not an inexorable occurrence.Grainger was aware that Rentar hadnumerous other clients,and Grainger did not take any action to see thatthe drivers would not be reassigned In fact, Grainger was willing tohave TDI employ the same drivers for its Grainger operationInMedicenter,Mid-SouthHospital, 221NLRB 670,678-679 (1975), the judge, whose decision was affirmedby the Board, noted that "[w]hen an employer notifies aunion of proposed changesin terms andconditions ofemployment,it isincumbent upon the union to act withdue diligencein requestingbargaining." InAmerican Bus-lines,164NLRB 1055 (1967), the Board held that aunion thatreceives timely notice of a change in condi-tions of employment must take advantage of that noticeif it is to preserve its bargaining rights, and not be con-tent in merely protesting an employer's contemplatedaction. Such lack of diligence by a union amounts to awaiver of its right to bargain .4 2In the instant case, Frank Wsol received word fromGale Lau as early as February 1980 that Rentar was indanger of losing the Grainger account and at this timeWsol gave permission to submit the 4-hour branch timeproposal to the drivers. Lau testified that he called Wsoland informed him of Grainger's cancellation of their con-tract as soon as Lau learned of it in late May. Thisrecord also shows that Wsol received a carbon copy ofLockwood's layoff notice by certified mail (G C. Exh.21)-the layoff notice is dated June 19, effective June 28.Therefore, the Union had ample time to request bargain-ing, and once the Union had notice, it was incumbent onit to request bargaining. In fact, no one from Local 710had requested that Grainger bargain. For approximately6 years Local 710 members had worked for Rentar as-signed to Grainger, and it is clear that not once duringthat period did the Union look to Grainger for bargain-ing-in fact,Wsol had informed Gale Lau that he didnot care what Grainger did as the Union's contract waswith Rentar, and Bill Meehan had no contact with theUnion until Frank Wsol appeared at the trial. Further-more, the Union has not requested bargaining fromGrainger to date, and the same holds true for Rentar-Local 710 never requested that Rentar bargain. As point-ed out, established Board precedent requires a union thathas notice of an employer's change in a term or condi-tion of employment to timely request bargaining in orderto preserve its right to bargain on that subject. There-fore, in accordance with Board precedent, Local 710waived whatever right it may have had tobargain.The General Counsel argues that while the decision tolay off the drivers may not-on Rentar's part-havebeen solely or primarily discriminatory, nevertheless thelayoffswere conducted without prior notice to or bar-gaining with Local 710 regarding the decision or the ef-fects of the layoffs, and that the possible absence of anunlawful motive on the part of Rentaralonefor layingoff the drivers does not matter because Grainger's un-lawfully motivated cancellations of the Rentar contracthad the foreseeable consequence of the subsequentRentar layoffs and "the conduct and knowledge of one(of two) . . . joint bargaining entities . . . is imputed tothe other...." B. F. Goodrich Co.,250 NLRB 1139,1140 fn. 11 (1980).42 See alsoClarkwood Corp,233 NLRB 1172 (1977),Austen-Berryhell,Inc, 246 NLRB 1139 (1979), andCityHospital of East Liverpool,234NLRB 58 (1978) W. W. GRAINGER, INC.123%As detailed earlier here-I have found that Rentar andGrainger were not joint employers.In the final analysis,Local 710 received several noticesthatGrainger was canceling its contract with Rentar-thosewere: (1) when Lau informed Wsol in Februarythat Rentar was in danger of losing Grainger; (2) whenLau called Wsol in late May and told him Grainger hadcanceled; (3) when Lockwood received his layoff noticewith a carbon copy sent to Wsol by certified mail; (4)when Ron Formento met with Wsol and received Wsol'spermission to negotiatewith the drivers; and finally, (5)when Ron Formento and Dennis Duffy negotiated withLockwood and the drivers on June 14 and 17. Yet, theUnion never requested that Grainger or Rentar bargain,but to the contrary,gave assurancesthatwhatever allthe drivers agreed to would be all right. As indicated, Iam in agreement that Wsol had ample notice and oppor-tunity to enter into discussions with Grainger or Rentar,but despite the opportunities presented to it, Local 710never requested bargaining, and by its failure, the Unionwaived whatever right it had to bargain over the cancel-lation of the Rentar-Grainger contract and the effects onthe employees. Therefore, neither Rentar nor Graingerviolated the Act, and the alleged 8(aX5) violations willalso bedismissed.43CONCLUSIONS OF LAW1.Respondents are employers engaged in commercewithin themeaningof Section 2(2), (6), and (7) of theAct.2.Respondents have not engaged in any of the unfairlabor practices alleged in the complaint.[Recommended Order omitted from publication.]*' One aspect of the defenseoffered byGrainger throughout the hear-ing,was that one or more of the drivers involved allegedly made a taperecording(inaudible to me) of the June 29 meeting without the knowl-edge of Ron Formento in violation of a certain Illinois State Statute.Counsel for the GeneralCounselstipulated that a tape was made, butwhen asked questions by counsel for Grainger concerning the circum-stances surrounding the making of the tape,all driver witnesses,includingLockwood,invoked their Fifth Amendment privilege and refused toanswer such questions.Thisrecord adequately setsforth thepositions ofthe parties in this respect and my rulings in the matter